Exhibit 10.163

ERIE INSURANCE GROUP


EMPLOYEE SAVINGS PLAN




As Amended and Restated
Effective as of January 1, 2015









--------------------------------------------------------------------------------






INTRODUCTION




The Erie Indemnity Company (the “Company”) adopted the Erie Insurance Group
Employee Savings Plan (the “Plan”) effective January 1, 1989. The Company has
subsequently amended the Plan from time to time and last amended and restated
the Plan effective as of January 1, 2010.


This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan. This amendment and restatement is
generally effective as of January 1, 2015. However, certain provisions of this
amendment and restatement are effective as of some other date. The provisions of
this amendment and restatement with stated effective dates prior to January 1,
2015, shall be deemed to amend the corresponding provisions, if any, of the Plan
as in effect before this amendment and restatement and all amendments thereto as
of such dates. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan as in effect on the date of the event.


The purpose of the Plan is to provide a pre-tax long term savings vehicle for
eligible employees and to provide participants with an opportunity to contribute
toward additional retirement security according to the provisions of Sections
401(a), 401(k) and 402A of the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
INTRODUCTION    
ARTICLE ONE - DEFINITIONS
1.1    Administrator or Plan Administrator    1
1.2    Affiliate    1
1.3    Beneficiary    1
1.4    Board    1
1.5    Catch-Up Contribution    1
1.6    Code    1
1.7    Company    1
1.8    Compensation    1
1.9    Covered Employee    1
1.10    Elective Deferral    1
1.11    Eligible Applicant    2
1.12    Employee    2
1.13    Employer(s)    2
1.14    Erie Indemnity Stock    2
1.15    Erie Indemnity Stock Fund    3
1.16    ERISA    3
1.17    Highly Compensated    3
1.18    Hour of Service    3
1.19    Interactive Electronic Communication    3
1.20    Leased Employee    3
1.21    Normal Retirement Date    4
1.22    Notice    4
1.23    Participant    4
1.24    Plan    4
1.25    Plan Year    4
1.26    Qualified Domestic Relations Order or QDRO    4
1.27    Rollover Contribution    5
1.28    Roth Catch-Up Contribution    5
1.29    Roth Elective Deferral    5
1.30    Roth Rollover Contribution    5
1.31    Safe Harbor Matching Contribution    5
1.32    Spousal Consent    6
1.33    Spouse    6
1.34    Tax Deferred Catch-Up Contribution    6
1.35    Tax Deferred Contribution    6
1.36    Test Compensation    6
1.37    Total Account    6
1.38    Trust Agreement    8




--------------------------------------------------------------------------------




1.39    Trust Fund    8
1.40    Trustee    8
1.41    Valuation Date    8
1.42    Year of Eligibility Service    8


ARTICLE TWO - PARTICIPATION
2.1    Participation    9
2.2    Rehired Employees    10
2.3    Employment Transfers    10


ARTICLE THREE - EMPLOYER CONTRIBUTIONS
3.1    Elective Deferrals    11
3.2    Dollar Limitation on Elective Deferrals    13
3.3    Catch-Up Contributions    14
3.4    Safe Harbor Matching Contributions    15
3.5    Source of Employer Contributions    16
3.6    Investment of Employer Contributions    17
3.7    Recovery of Contributions    17
3.8    Other Provisions Relating to Employer Contributions    17
3.9    Roth In-Plan Conversions    18


ARTICLE FOUR - ROLLOVER CONTRIBUTIONS
4.1    Rollover Contributions     19
4.2    Vesting of Rollover Contributions     19


ARTICLE FIVE - PARTICIPANT ACCOUNTS AND VALUATION OF FUNDS
5.1    Establishment of Participant Accounts     20
5.2    Valuation Date Adjustments     20
5.3    Investment Elections     20
5.4    Erie Indemnity Stock Fund    23
5.5    Temporary Suspension of Certain Administrative Activities    24


ARTICLE SIX - VESTING & DISTRIBUTIONS
6.1    Vesting     25
6.2    Distributions Upon Retirement, or Other Termination of Employment    25
6.3    Payment of Amounts Distributed     26
6.4    Direct Rollovers    28


ARTICLE SEVEN – WITHDRAWALS AND LOANS
7.1    Withdrawals Generally     31
7.2    Hardship Withdrawal     31
7.3    Safe Harbor Distribution     32
7.4    Hardship Withdrawal Priority    32
7.5    Modifications to Hardship Withdrawal Standards    33
7.6    In-Service Withdrawals for Reasons Other than Hardship    33
7.7    Availability of Loans    34




--------------------------------------------------------------------------------




7.8    Terms and Conditions of Participant Loans    35
7.9    Loan Accounts    37


ARTICLE EIGHT - THE TRUST FUND
8.1    Trust Agreement     38
8.2    Appointment of Independent Accountants     38
8.3    Appointment of Investment Manager     38
8.4    Role of Administrator in Operation of the Trust Fund     38
8.5    Voting of Erie Indemnity Stock    39


ARTICLE NINE - ADMINISTRATION OF THE PLAN
9.1    The Administrator     40
9.2    Powers of Administrator    40
9.3    Delegation of Duties    42
9.4    Conclusiveness of Various Documents    42
9.5    Actions to be Uniform    42
9.6    Liability and Indemnification    43


ARTICLE TEN - CLAIMS PROCEDURE
10.1    Claims Review Procedure    44
10.2    Original Claim     44
10.3    Review of Denied Claim    44
10.4    Determination by the Administrator Conclusive    45
10.5    Exhaustion of Administrative Remedies    45
10.6    Deadline to File Civil Action    45


ARTICLE ELEVEN - MISCELLANEOUS
11.1    Non-Alienation of Benefits     46
11.2    Risk to Participants and Source of Payments     47
11.3    Expenses     47
11.4    Rights of Participants     47
11.5    Statement of Accounts     47
11.6    Designation of Beneficiary     48
11.7    Payment to Incompetents     48
11.8    Authority to Determine Payee     49
11.9    Severability     49
11.10    Employer Records    49
11.11    Limitation on Contributions     49
11.12    IRC 414(u) Compliance Provision    51
11.13    Governing Law    52


ARTICLE TWELVE - AMENDMENT, TERMINATION OR MERGER OF THE PLAN
12.1    Right to Amend     53
12.2    Right to Terminate     53
12.3    Merger, Transfer of Assets or Liabilities    54




--------------------------------------------------------------------------------










ARTICLE THIRTEEN - TOP HEAVY PROVISIONS
13.1    Top Heavy Provisions Inapplicable    55
 







--------------------------------------------------------------------------------




ARTICLE ONE


DEFINITIONS


As used in this Plan, the following terms shall have the following meanings
unless a different meaning is clearly required by the context. Any terms herein
used in the masculine shall be read and construed in the feminine where they
would so apply and any terms used in the singular shall be read and construed in
the plural if so applicable.


1.1
“Administrator” or “Plan Administrator” means the administrative committee
described in Article Nine.



1.2
“Affiliate” means any other employer which, together with the Company, is a
member of a controlled group of corporations or of a commonly controlled trade
or business (as defined in Code Sections 414(b) and (c) and as modified, where
appropriate, by Code Section 415(h)) or of an affiliated service group (as
defined in Code Section 414(m)) or other organization described in Code Section
414(o). Each such Affiliate shall be treated as an Affiliate only during such
period as it is or was an Affiliate as defined above.



1.3
“Beneficiary” means any person who, by reason of a designation made by a
Participant under Plan procedures or by operation of the Plan, is or will be
entitled to receive any amount or benefit hereunder upon the death of such
Participant. Any attempt to designate a person as Beneficiary hereunder orally,
or by means other than that permitted under the Plan shall be void and have no
effect.



1.4
“Board” means the Board of Directors of the Company.



1.5
“Catch-Up Contribution” means, with respect to a given Participant, the total
amount of the Participant’s Tax Deferred Catch-Up Contributions and the
Participant’s Roth Catch-Up Contributions.



1.6
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



1.7
“Company” means Erie Indemnity Company, a corporation organized and existing
under the laws of Pennsylvania.



1.8
“Compensation” for any period means the rate of base salary or the wages paid by
an Employer to an Employee during the period. For this purpose, the “rate of
base salary or the wages paid” shall exclude Form W-2 income in the form of
overtime compensation, bonuses, commissions, deferred compensation plan payments
or severance pay under any severance benefit plan, but shall include Form W-2
income paid as a lump sum in lieu of merit increase and compensation excluded
from Form W-2 income because of salary reduction agreements in connection with
plans described in Sections 125, 132(f)(4) or 401(k) of the Code or resulting
from deferred compensation contracts for the Plan Year in question. For Plan
Years beginning on and after January 1, 2015, the “rate of base salary or the
wages paid” shall include an amount, determined under the Company’s vacation
conversion program, that is paid to the Employee as Form W-2


- -

--------------------------------------------------------------------------------




income and/or is excluded from Form W-2 income on account of such Employee’s
salary reduction agreement applicable to such amount. Compensation shall exclude
any differential wage payments made on behalf of a Covered Employee who is on
military leave. Effective for each Plan Year beginning on and after December 31,
1989, in no event shall the amount of Compensation taken into account under the
Plan exceed the adjusted annual limitation permitted under Section 401(a)(17) of
the Code for such Plan Year. Such adjusted annual limitation shall be, for each
Plan Year beginning on and after December 31, 2001, $200,000 (as adjusted for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code.
However, for the sole purpose of computing Plan contributions that are based on
an Employee’s percentage of Compensation election, such adjusted annual
limitation may be ignored; provided, the Employee does not receive a higher
allocation of any type of contribution than the Employee could have received
under the Plan had the adjusted annual limitation been considered.


1.9
“Covered Employee” means any Employee of an Employer, excluding any such
Employee whose employment is governed by the terms of a collective bargaining
agreement under which retirement benefits were the subject of good faith
bargaining.



Notwithstanding any provision of the Plan to the contrary, any individual who an
Employer determines to be a contract employee, independent contractor, leased
employee (including a Leased Employee as defined hereunder), leased owner,
leased manager, shared employee or person working under a similar classification
shall not become a Covered Employee hereunder, regardless of whether any such
individual is ultimately determined to be a common law employee, unless and
until the Employer shall otherwise determine. An Employee shall be considered a
Covered Employee only during such period in which the individual satisfies the
requirements defined above.


1.10
“Elective Deferral” means, with respect to a given Participant, the total amount
of the Participant’s Tax Deferred Contributions and the Participant’s Roth
Elective Deferrals.



1.11
“Eligible Applicant” means a Participant who is actively employed with the
Company or an Affiliate; provided, however, that for purposes of Sections 7.1
through 7.6, an Eligible Applicant shall also include a Participant who is on a
disability leave of absence.



1.12
“Employee” means any common-law employee of an Employer or an Affiliate;
provided, however, that for purposes of Section 1.17 “Employee” shall include
any self-employed individual performing services for an Employer or Affiliate
who is treated as an employee under Section 401(c)(1) of the Code.



1.13
“Employer(s)” means the Company, Erie Family Life Insurance Company, Erie
Insurance Exchange, Erie Insurance Company, EI Holding Corp., EI Service Corp.,
Erie Insurance Company of New York, Erie Insurance Property & Casualty Company,
Flagship City Insurance Company and any other Affiliate which may adopt this
Plan.



1.14
“Erie Indemnity Stock” means the Class A common stock of the Company which is a
qualifying employer security within the meaning of Section 407(d)(5) of ERISA.




- -

--------------------------------------------------------------------------------




1.15
“Erie Indemnity Stock Fund” means the investment fund described in Section 5.4.



1.16
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



1.17
“Highly Compensated” means any Employee who is a more than five percent (5%)
owner of an Employer or earned $110,000 or more in Test Compensation from the
Employer in the lookback year; provided, however, that such $110,000 figure
shall be adjusted for cost of living at the same time and in the same manner as
determined under Code Section 415(d).



1.18
“Hour of Service” shall include the following:



(a)
Each hour for which an Employee is directly or indirectly paid or entitled to
payment from an Employer or an Affiliate as an Employee for the performance of
duties during an applicable computation period (these hours must be credited to
the Employee in the computation period during which the duties were performed
and not when paid, if different); and



(b)
Each hour for which back pay, irrespective of mitigation of damages, has been
awarded or agreed to by an Employer or an Affiliate (these hours must be
credited in the computation period or periods to which the award or agreement
pertains rather than that in which the payment, award or agreement was made);
and



(c)
Each hour for which an Employee is directly or indirectly paid or entitled to
payment from an Employer or an Affiliate for reasons, such as vacation, sickness
or disability, other than for the performance of duties (these hours shall be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor regulations which are incorporated herein by reference).



1.19
“Interactive Electronic Communication” means a communication between a
Participant or Beneficiary and the person or entity designated by the
Administrator to perform recordkeeping and other administrative services on
behalf of the Plan pursuant to a system maintained by such person or entity and
communicated to each Participant and Beneficiary whereby each such individual
may make elections and exercise options as described herein with respect to all
or a portion of his Total Account through the use of such system and a personal
identification number. If a Participant or Beneficiary (i) consents to
participate in Interactive Electronic Communication procedures adopted by the
Administrator and (ii) acknowledges that actions taken by him through the use of
his personal identification number pursuant to the Interactive Electronic
Communication procedure constitute his signature for purposes of initiating
transactions such as investment option changes, and increases, decreases, and
suspensions of Elective Deferrals, the Participant or Beneficiary, as the case
may be, will be deemed to have given his written consent and authorization to
any such action resulting from the use of the Interactive Electronic
Communication system by the Participant or Beneficiary.



1.20
“Leased Employee” means any person (other than an Employee of an Employer) who
pursuant to an agreement between the Employer and any other person (“leasing
organization”) has performed services for the Employer (or for the Employer and
related persons determined in accordance with


- -

--------------------------------------------------------------------------------




Section 414(n)(6) of the Code) on a substantially full-time basis for a period
of at least one year and such services are performed under primary direction or
control by the recipient. Except as provided below, any person satisfying the
foregoing criteria shall be treated as an Employee. Contributions or benefits
provided a Leased Employee by the leasing organization which are attributable to
services performed for the Employer shall be treated as provided by the
Employer.


Notwithstanding the foregoing, a Leased Employee shall not be considered an
Employee of an Employer if: (i) such Leased Employee is covered by a money
purchase pension plan providing: (1) a nonintegrated employer contribution rate
of at least 10 percent of compensation, (2) immediate participation, and (3)
full and immediate vesting; and (ii) Leased Employees do not constitute more
than 20 percent of the Employer’s non-Highly Compensated workforce.


1.21
“Normal Retirement Date” means the first day of the month next following the
month in which the Participant attains age 65 (his “Normal Retirement Age”).



1.22
“Notice” means, unless otherwise specifically provided herein, (i) written
notice on an appropriate form provided by the Administrator that is, at the
discretion of the Administrator, properly completed and executed by the party
giving such notice and which is delivered by hand or by mail to the
Administrator or to such party designated by the terms of the Plan or by the
Administrator to receive the notice, or (ii) notice provided by Interactive
Electronic Communication to or from to the person or entity designated by the
Administrator to perform recordkeeping and other administrative services on
behalf of the Plan. The form of Notice satisfactory in any given circumstance
under the Plan shall be determined by the Administrator, in its discretion, and
shall be applied uniformly to all Participants and Beneficiaries. Notice to any
party as provided herein shall be deemed to be given when it is actually
received (either physically or by Interactive Electronic Communication, as the
case may be) by the party to whom such Notice is given.



1.23
“Participant” means any Covered Employee who participates in the Plan as
provided in Section 3.1 (an “active” Participant) or Section 4.1, and further,
shall include any current or former Covered Employee who has suspended his
Elective Deferrals or has terminated or retired if such individual has a vested
Total Account balance maintained on his behalf under the Plan.



1.24
“Plan” means this Erie Insurance Group Employee Savings Plan as herein set forth
with all amendments, modifications and supplements hereafter made.



1.25
“Plan Year” means the calendar year.



1.26
“Qualified Domestic Relations Order” or “QDRO” means any judgment, decree or
order (including approval of a property settlement agreement) which is made
pursuant to a State Domestic Relations Law (including a community property law)
and which:



(a)
relates to provision of child support, alimony payments, or marital property
rights of a Spouse, former Spouse, child or other dependent of a Participant;



(b)
recognizes or creates an alternate payee’s right to, or assigns to an alternate
payee the right to receive all or a portion of the benefits payable with respect
to a Participant under this Plan; and


- -

--------------------------------------------------------------------------------






(c)
clearly specifies:



(i)
name and last known address of the Participant and of each alternate payee;



(ii)
the amount, percentage, or manner in which such could be determined, of the
Participant’s benefits to be paid to such alternate payee by the Plan;



(iii)
the number of payments or time periods the QDRO covers; and



(iv)
each plan to which the QDRO applies.



A QDRO cannot require the Plan to provide a type or form of benefit, or any
option not otherwise provided by the Plan, nor can it require the Plan to
provide increased benefits. A QDRO cannot require payment to an alternate payee
by virtue of a previous QDRO.


A written procedure will be established to determine the qualified status of
domestic relations orders and to administer distributions thereunder.


1.27
“Rollover Contribution” means the Rollover Contribution or Roth Rollover
Contribution made by a Covered Employee pursuant to Section 4.1.



1.28
“Roth Catch-Up Contribution” means, effective with respect to pay periods ending
on or after January 1, 2007, or such later date as the Administrator shall
determine, that portion of the Employer contribution made pursuant to Section
3.3 that is, at the election of the Participant, includible in the Participant’s
gross income at the time the contribution is made.



1.29
“Roth Elective Deferral” means, effective with respect to pay periods ending on
or after January 1, 2007, or such later date as the Administrator shall
determine, the Employer contribution made pursuant to a Participant’s election
under Section 3.1(a) to contribute a stated percentage, from one percent (1%) to
one hundred percent (100%) of his future Compensation in lieu of receiving such
amount directly in cash and to have such amount contributed to a Designated Roth
Account maintained on his behalf under the Plan. A Roth Elective Deferral shall
be includible in the Participant’s gross income at the time of deferral and
shall be irrevocably designated as a Roth Elective Deferral by the Participant
in his election.



1.30
“Roth Rollover Contribution” means that portion of a Covered Employee’s Rollover
Contribution that is attributable to a designated Roth account under an eligible
retirement plan.



1.31
“Safe Harbor Matching Contribution” means the Employer contribution made
pursuant to Section 3.4.



1.32
“Spousal Consent” means a written consent given by a Participant’s Spouse to a
Participant’s designation of a specified Beneficiary or Beneficiaries (including
the designation of any class of Beneficiaries or any contingent Beneficiaries)
under Section 11.6(a). Any Spousal Consent shall be effective only with respect
to such Spouse. Such consent shall be duly witnessed by a Plan


- -

--------------------------------------------------------------------------------




representative or a notary public and shall acknowledge the effect on the Spouse
of the Participant’s election. The Participant may revoke, without limitation,
any such designation without the need for Spousal Consent. Any new designation
will require a new Spousal Consent. The requirement for Spousal Consent may be
waived by the Administrator if it is established that there is no Spouse, the
Spouse cannot be located, the Participant has a court order evidencing a legal
separation from or abandonment by the Spouse, or for such other circumstances as
shall be prescribed by applicable law.


1.33
“Spouse” means, with respect to any Participant, the person to whom the
Participant is married at a given determination date, as determined under
applicable law.



1.34
“Tax Deferred Catch-Up Contribution” means that portion of the Employer
contribution made pursuant to Section 3.3 that is, at the election of the
Participant, not includible in the Participant’s gross income at the time the
contribution is made.



1.35
“Tax Deferred Contribution” means the Employer contribution made pursuant to a
Participant’s election under Section 3.1(a) to reduce his future taxable
Compensation by a stated percentage, from one percent (1%) to one hundred
percent (100%), in lieu of receiving such amount directly in cash and to have
such amount contributed to a Tax Deferred Account maintained on his behalf under
the Plan. Effective on and after March 1, 2013, a Tax Deferred Contribution may
also mean the automatic Employer contribution made pursuant to Section 2.1(b). A
Tax Deferred Contribution shall not be includable in the Participant’s gross
income at the time of deferral.



1.36
“Test Compensation” means, for any Plan Year, an Employee’s compensation,
reported under Sections 6041 and 6051 of the Code on Form W-2, as paid by an
Employer or an Affiliate for the calendar year ending with or within such Plan
Year, including any amounts contributed pursuant to a salary reduction election
on behalf of a Covered Employee to a plan described in Sections 125, 132(f)(4),
402(e)(3), 402(h)(1)(B), 403(b), or 457(b) of the Code for the period in
question. Test Compensation shall include any differential wage payments, as
defined in Section 3401(h) of the Code, that are paid by an Employer during a
period of qualified military service as defined in Section 414(u) of the Code.
Test Compensation in any given year shall not exceed the adjusted annual
limitation in effect for such year (as set forth in Section 1.8), provided that
such limitation shall not be applied in determining the status of an Employee as
a Highly Compensated Employee. To the extent permitted under regulations and
other guidance promulgated by the Internal Revenue Service, the Company may
elect to determine Test Compensation on a basis other than that provided above.



1.37
“Total Account” means the total amounts held under the Plan for a Participant,
consisting of the following accounts:



(a)
“Designated Roth Account” the portion of the Participant’s Total Account
consisting of Roth Elective Deferrals plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Articles Six and Seven, respectively.




- -

--------------------------------------------------------------------------------




(b)
“Employer Account” the portion of the Participant’s Total Account consisting of
employer matching contributions made under the Plan with respect to Plan Years
beginning before January 1, 2001, plus (minus) any investment earnings (losses)
on such contributions and less any distributions or withdrawals made from this
account in accordance with Articles Six and Seven, respectively.



(c)
“Rollover Account” the portion of the Participant’s Total Account consisting of
Rollover Contributions other than that portion of any Rollover Contribution that
is attributable to a Roth Rollover Contribution plus (minus) any investment
earnings (losses) on such contributions and less any distributions or
withdrawals made from this account in accordance with Articles Six and Seven,
respectively.



(d)
“Roth Catch-Up Account” the portion of the Participant’s Total Account
consisting of Roth Catch-Up Contributions plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Article Six and Seven, respectively.



(e)
“Roth Rollover Account” the portion of the Participant’s Total Account
consisting of Roth Rollover Contributions plus (minus) any investment earnings
(losses) on such contributions and less any distributions or withdrawals made
from this account in accordance with Article Six and Seven, respectively.



(f)
“Safe Harbor Matching Account” the portion of the Participant’s Total Account
consisting of Safe Harbor Matching Contributions, plus (minus) any investment
earnings (losses) on such contributions and less any distributions made from
this account in accordance with Article Six.



(g)
“Tax Deferred Account” the portion of the Participant’s Total Account consisting
of Tax Deferred Contributions plus (minus) any investment earnings (losses) on
such contributions and less any distributions or withdrawals made from this
account in accordance with Articles Six and Seven, respectively.



(h)
“Tax Deferred Catch-Up Account” the portion of the Participant’s Total Account
consisting of Tax Deferred Catch-Up Contributions plus (minus) any investment
earnings (losses) on such contributions and less any distributions or
withdrawals made from this account in accordance with Article Six and Seven,
respectively.



(i)
“Roth In-Plan Conversion Account”, effective on and after January 1, 2016, the
portion of the Participant’s Total Account consisting of amounts converted
pursuant to Section 3.9 plus (minus) any investment earnings (losses) on such
amounts and less any distributions or withdrawals made from this account in
accordance with Articles Six and Seven respectively.



1.38
“Trust Agreement” means the Trust Agreement between the Company and a Trustee as
provided in Section 8.1, together with all amendments, modifications and
supplements thereto.




- -

--------------------------------------------------------------------------------




1.39
“Trust Fund” means the fund established under the terms of the Trust Agreement
for the purpose of holding and investing the assets of the Plan. The Trust Fund
shall consist of such investment funds or vehicles as the Administrator may, in
its discretion, designate from time to time and may include such investments as
may be selected by a Participant or Beneficiary under a self-directed “open
option” arrangement authorized by the Administrator.



Nothing herein shall prohibit the Trust Fund from holding reasonable amounts of
Plan assets in cash or cash equivalents in any fund or vehicle offered under the
Plan. The portion of the Trust Fund to be invested in the various funds or
vehicles shall be determined by Participant investment elections made pursuant
to Article Five. The Administrator may, in its discretion, offer additional
investment funds or vehicles to all Participants and may cease to offer any
investment fund or vehicle at such time as it deems appropriate.


For period prior to June 1, 2009 or such later date as the Administrator, in its
discretion, shall provide, and except as otherwise indicated, the Trust Fund
shall be deemed to include that portion of a Total Account which a Participant
and Beneficiary elects to invest in a group annuity contract provided by the
Erie Family Life Insurance Company.


1.40
“Trustee” means the Trustee or Trustees acting as such under the Trust
Agreement, including any successor or successors.



1.41
“Valuation Date” means the close of business as of each business day.



1.42
“Year of Eligibility Service” means an “Eligibility Computation Period” in which
an Employee completes at least 1,000 Hours of Service.

 
The “Eligibility Computation Period” with respect to an Employee shall mean the
12 consecutive month period that begins on the first day on which the Employee
is credited with an Hour of Service in the employment of an Employer or
Affiliate (“Employment Commencement Date”) and ends on the first anniversary
thereof, and each Plan Year thereafter beginning with the Plan Year that
includes the first anniversary of the Employee’s Employment Commencement Date.
In the event an Employee completes 1,000 Hours of Service during the Eligibility
Computation Period that begins on his Employment Commencement Date and completes
1,000 Hours of Service during the Eligibility Computation Period that begins on
the January 1 that next follows his Employment Commencement Date, such Employee
shall be credited with two Years of Eligibility Service.

- -

--------------------------------------------------------------------------------




ARTICLE TWO


PARTICIPATION


2.1
Participation





(a)
Any Employee shall be eligible to participate in the Plan on the first day of a
pay period, provided he is a Covered Employee and is actively employed by an
Employer on such date and, provided further, that he makes proper application
for participation within a reasonable time prior to the start of such pay period
by furnishing Notice in accordance with procedures established by the
Administrator and communicated to Covered Employees.



(b)
A Covered Employee who is hired on or after March 1, 2013 and who does not make
an affirmative election to participate in the Plan pursuant to paragraph (a)
above within the 30-day period following notice of his eligibility shall be
enrolled automatically to participate in the Plan effective as of the beginning
of the first pay period following the expiration of such 30-day period. Such
automatic enrollment shall be at the rate of five percent (5%) of Compensation
and shall remain in effect during such Participant’s period of employment until
such time as the Participant affirmatively acts to change such percentage. The
Administrator shall comply with the notice requirements of Section 414(w)(4) of
the Code and may establish additional procedures, in its discretion, to
administer the automatic enrollment of Covered Employees. For all purposes
hereunder, contributions made pursuant to automatic enrollment hereunder shall
be treated as Tax Deferred Contributions.



(c)
Notwithstanding the foregoing, any Covered Employee who is compensated on an
hourly basis and who is classified by an Employer as other than a regular hourly
employee shall be eligible to participate in the Plan on the first day of a pay
period coincident with or next following the January 1 or July 1 on which (or
which next follows the date) such Employee completes each of the following
requirements, provided the Covered Employee remains a Covered Employee as of
such January 1 or July 1:



(i)
Attains 21 years of age; and

(ii)
Completes one Year of Eligibility Service.



A Covered Employee who is described in this paragraph (c) and who satisfies the
conditions set forth above may participate in the Plan by making proper
application for participation within a reasonable time prior to the start of a
given pay period by furnishing Notice in accordance with procedures established
by the Administrator and communicated to Covered Employees. The automatic
enrollment provisions of paragraph (b) shall not apply to a Covered Employee who
is described in this paragraph (c).



- -

--------------------------------------------------------------------------------




If an Employee described in this paragraph (c) is not a Covered Employee on the
date he otherwise would have become eligible to participate in the Plan, such
Employee shall be eligible to participate in the Plan pursuant to this Section
2.1 upon his return to employment as a Covered Employee.


2.2
Rehired Employees



An Employee who had been an “active” Participant in the Plan, who terminates his
employment and is subsequently re-employed may become eligible to participate in
the Plan under Section 3.1 on the first day of any pay period following
re-employment, provided he is a Covered Employee and is actively employed by an
Employer on such date and, provided further, that he makes proper application
for participation within a reasonable time prior to the start of such pay period
by furnishing Notice in accordance with procedures established by the
Administrator and communicated to Covered Employees. The automatic enrollment
provisions of Section 2.1(b) shall not apply in connection with the
re-employment of a Covered Employee.


2.3
Employment Transfers



(a)
Upon the transfer of a Covered Employee to other employment with an Employer or
Affiliate whereby he ceases to be a Covered Employee hereunder, such
individual’s ability to have Elective Deferrals made to the Plan on his behalf
(and to receive Safe Harbor Matching Contributions) with respect to Compensation
earned on and after this date of transfer shall cease and such Participant shall
be considered an “inactive” Participant under the Plan.



(b)
Upon the transfer of an individual from other employment with an Employer or
Affiliate such that the individual becomes a Covered Employee hereunder, such
individual shall be eligible to participate in the Plan as provided in Section
2.1 hereof and, except for individuals who transfer to the employment
classification described in Section 2.1(c), the automatic enrollment provisions
of Section 2.1(b) shall apply following such transfer.




- -

--------------------------------------------------------------------------------




ARTICLE THREE


EMPLOYER CONTRIBUTIONS




3.1
Elective Deferrals



(a)
Each Covered Employee who is eligible to participate in the Plan and who has
elected to become a Participant (in accordance with Section 2.1(a)) may, at the
time of making application to become a Participant, elect to make Elective
Deferrals in a fixed, whole percentage, from one percent (1%) to one hundred
percent (100%) of Compensation otherwise payable to such Covered Employee in
future pay periods. Such election shall be made in accordance with procedures
adopted by the Administrator and communicated to Participants.



Subject to the automatic enrollment provisions of Section 2.1(b) and the
limitations set forth in Sections 3.2 and 11.11, Elective Deferrals shall be
made pursuant to the Participant’s election and shall be designated as either
Tax Deferred Contributions or Roth Elective Deferrals in accordance with such
election; providing however, that the Administrator, in its discretion may
authorize at any time a suspension or reduction of Elective Deferrals, or any
part thereof, with respect to any Participant. Elective Deferrals shall be
withheld by the Participant’s Employer each pay period by regular payroll
deduction in accordance with the Employer’s payroll withholding procedures and
shall be credited to the Participant’s Tax Deferred Account or Designated Roth
Account as of the date the contributions are received by the Trustee or
otherwise deposited in the Trust Fund. Such contributions shall be deposited in
the Trust Fund as soon as such amounts can reasonably be segregated from the
Employer’s general assets.


In all events, a Covered Employee who is eligible to participate in the Plan
pursuant to Article Two shall be permitted to (i) begin making Elective
Deferrals, (ii) change an existing election to make Elective Deferrals, and
(iii) cease making Elective Deferrals at least once each Plan Year.


(b)
Effective for each Plan Year beginning on and after January 1, 2015, a Covered
Employee may make an annual, one-time election to convert a portion of the
vacation accrued on his behalf into cash and/or an Elective Deferral. Such
Covered Employee election shall be given effect provided that such election is
made in a manner satisfactory to the Administrator during the election period
described in subparagraph (i) below, the Covered Employee satisfies the
eligibility requirements of subparagraph (ii) below, and, provided further, that
the total amount of vacation accrual converted into cash and/or an Elective
Deferral for any given Plan Year shall not exceed the maximum vacation
conversion amount described in subparagraph (iii) below. Any payment in cash or
Elective Deferral to the Plan pursuant to an election under this Section 3.1(b)
shall be made at the time or times provided in subparagraph (iv) below.




- -

--------------------------------------------------------------------------------




(i)
A Covered Employee must make the election under this Section 3.1(b) during an
election period established by the Company. Such election period shall begin and
end in the calendar year that precedes the beginning of the Plan Year for which
the election is being made. Such election shall state the number of accrued
vacation hours the Covered Employee wishes to convert during such Plan Year,
subject to the limitations of subparagraph (iii) below, and his choice of
conversion medium (cash, Elective Deferral, or both as delineated on the basis
of hours or other reasonable criteria established by the Company). A Covered
Employee may not change or discontinue his election after the election period
for such Plan Year ends. Any election under this Section 3.1(b) shall be made in
such manner provided by the Company and communicated to Covered Employees.



(ii)
Notwithstanding subparagraph (i) above, a Covered Employee’s election to convert
an amount of vacation accrual into cash and/or an Elective Deferral shall be
given effect only if the Covered Employee has used a minimum allotment of his
accrued vacation during the Plan Year for which the election has been made, as
determined under the Company’s vacation conversion program as of the Vacation
Conversion Date applicable to such Covered Employee, as determined under
subparagraph (iv) below. The Company, in its sole discretion, shall determine
whether a Covered Employee has used a minimum allotment of accrued vacation as
of any given time.



(iii)
Any Covered Employee who chooses to convert accrued vacation under this Section
3.1(b) shall designate, in his election under subparagraph (i) above, to convert
an amount not less than one hour of accrued vacation and not more than such
amount permitted under the Company’s vacation conversion program.



(iv)
The conversion of accrued vacation into a cash payment and/or an Elective
Deferral on behalf of a Covered Employee who satisfies the terms of this Section
3.1(b) shall occur as of the Vacation Conversion Date applicable to the Covered
Employee. For purposes hereof, the “Vacation Conversion Date” applicable to a
Covered Employee means the June 1 or October 1 of the Plan Year for which the
election has been made and which next follows the date the Covered Employee has
used a minimum allotment of accrued vacation as described in subparagraph (ii).
For any given Plan Year, there shall not exceed one Vacation Conversion Date
applicable to a given Covered Employee. The amount of accrued vacation that is
actually converted into a cash payment and/or an Elective Deferral on behalf of
a Covered Employee as of a Vacation Conversion Date shall not exceed the amount
of accrued vacation credited to such Covered Employee as of the Vacation
Conversion Date applicable to such Covered Employee. To the extent that a
Covered Employee who makes an election under this Section 3.1(b) terminates
employment with an Employer before the Vacation Conversion Date applicable to
the Covered Employee or fails to use a minimum allotment of accrued vacation as
of the October 1 of the Plan Year for which the election has been made, the
Covered Employee’s entire election under this Section 3.1(b) shall


- -

--------------------------------------------------------------------------------




be nullified and any opportunity to convert accrued vacation for such Plan Year
shall be forfeited.


Although an Elective Deferral made under this Section 3.1(b) shall be
independent from other Elective Deferrals under the Plan, such an Elective
Deferral shall be treated as an Elective Deferral for all purposes hereunder,
including without limitation, the dollar limitation described in Section 3.2 and
eligibility for Safe Harbor Matching Contributions under Section 3.4.


(c)
Elective Deferrals constitute Employer contributions under the Plan and are
intended to qualify as elective contributions under Sections 401(k) and 402A of
the Code. Elective Deferrals may be made only with respect to an amount which
the Participant could otherwise elect to receive in cash and which is not
currently available to the Participant as of the date an election specified in
this Section 3.1 is made. In the event a Participant has no Compensation for any
payroll period, no Elective Deferral may be made for such period.”



3.2
Dollar Limitation on Elective Deferrals



(a)
Any provision of this Plan to the contrary notwithstanding, no Employer shall be
permitted, during any calendar year, to make, with respect to such calendar
year, Elective Deferrals on behalf of a Participant under the Plan (when
combined with the Participant’s elective deferrals under any other plans,
contracts, or arrangements) that will exceed the limitation in affect for such
year under Section 402(g)(1) of the Code, as adjusted in accordance with Section
402(g)(4) of the Code. Make-up contributions on account of qualified military
service under Section 414(u) of the Code shall not be recognized as elective
deferrals for purposes of this section.



(b)
In the event any amount of Elective Deferrals for a calendar year exceeds the
limitation applicable under this Section 3.2 for such calendar year, such excess
amount (hereafter described for purposes of this Section, as “Excess
Deferrals”), as adjusted for any income or loss allocable thereto in accordance
with regulations, shall to the extent possible be distributed to such
Participant, as provided in subparagraphs (i), (ii), (iii) and (iv) below:



(i)
At a date not later than the March 1st of the calendar year immediately
following the calendar year to which such Excess Deferrals are attributable, any
Participant to whom this Section 3.2 applies may notify, in writing, the
Administrator by submitting a form as may be provided by the Administrator which
shall specify the amount of the Participant’s Excess Deferrals for the given
calendar year and shall contain a certified statement by the Participant
indicating that if such amount is not distributed, such Excess Deferrals will
exceed the limit imposed on the Participant by Section 402(g) of the Code for
the year in which the Elective Deferrals occurred.



Notwithstanding the foregoing and solely for the purpose of facilitating a
distribution of Excess Deferrals as required by regulation, in the event a

- -

--------------------------------------------------------------------------------




Participant has Excess Deferrals in a given year calculated by taking into
account his Elective Deferrals hereunder and his elective deferrals under any
other plan, contract, or arrangement maintained by an Employer or Affiliate, the
Participant will be deemed to have notified the Administrator in the manner
provided in this subparagraph.


(ii)
At a date not later than the April 15 of the calendar year immediately following
the calendar year to which such Excess Deferrals are attributable, the Plan may
distribute to the Participant the amount of the Excess Deferrals allocated to
the Plan as adjusted for any income or loss allocable to such excess. Any Excess
Deferrals distributed pursuant to this subparagraph that have not previously
been included in income are to be included in the gross income of the
Participant for the year to which such Excess Deferrals relate. Any income that
is allocable to Excess Deferrals (as determined in accordance with rules
promulgated by the Secretary of the Treasury or his delegate) that is
distributed pursuant to this subparagraph is to be included in the gross income
of the Participant for the year in which such amount is distributed. In making a
distribution as permitted under this Section, the Administrator shall first
allocate the Excess Deferral to any Roth Elective Deferrals for such year and
shall allocate the Excess Deferral to Tax Deferred Contributions only to the
extent the Excess Deferral exceeds such Roth Elective Deferrals. The
Administrator shall designate the distribution as that consisting of Excess
Deferrals within the meaning of Section 402(g)(1) of the Code. Any distribution
of less than the entire amount of Excess Deferrals plus income or loss
attributable to such deferral contributions shall be treated as a pro rata
distribution of such excess deferral contributions and income/loss. No
corrective distribution under this Section shall be recognized for purposes of
determining whether the minimum distribution requirements of Section 401(a)(9)
of the Code are satisfied with respect to any Participant.



(iii)
Any distribution in accordance with this Section 3.2 shall be made without
regard to any notice or consent otherwise required under Sections 411(a)(11) or
417 of the Code.



3.3
Catch-Up Contributions



(a)
A Participant who is a Covered Employee and who is age 50 or older at any time
during a given Plan Year shall be eligible to elect to make a Tax Deferred
Catch-Up Contribution for such Plan Year or, for Plan Years beginning on and
after January 1, 2007, a Roth Catch-Up Contribution for such Plan Year. Such
election shall be made, and may be changed prospectively, in accordance with
procedures adopted by the Administrator and communicated to Covered Employees.



(b)
A Catch-Up Contribution is an Employer contribution that is actually made on
behalf of a Participant described in Section 3.3(a) whose Elective Deferrals for
the give Plan Year are otherwise limited as provided in Section 3.2. and that is
in an amount that does not exceed the dollar limit under Section 414(v)(2)(B)(i)
of the Code, as adjusted in


- -

--------------------------------------------------------------------------------




accordance with Section 414(v)(2)(C) of the Code. A Catch-Up Contribution is not
taken into account for purposes of the limitations provided in Sections 3.2 and
11.11 of the Plan and the Plan shall not be treated as failing the requirements
identified in Section 414(v)(3) of the Code, as applicable, by reason of such
Catch-Up Contributions.


3.4
Safe Harbor Matching Contributions



(a)
The Employer shall contribute an amount to the Trust Fund equal to the sum of
those amounts individually determined with respect to each Participant, as
follows:



(i)
One hundred percent (100%) of the Elective Deferrals made with respect to the
Participant during such pay period which do not exceed three percent (3%) of the
Participant’s Compensation during such pay period; and



(ii)
Fifty percent (50%) of the Elective Deferrals made with respect to the
Participant during such pay period which exceed three percent (3%), but do not
exceed five percent (5%), of the Participant’s Compensation during such pay
period.



Such contributions shall be designated as Safe Harbor Matching Contributions and
shall be 100% vested and nonforfeitable when made. The Employer shall make Safe
Harbor Matching Contributions as soon as practicable following the end of the
pay period to which they relate and such contributions shall be credited to
Participants’ Safe Harbor Matching Accounts as of the date they are received by
the Trustee or otherwise deposited in the Trust Fund. Notwithstanding the
foregoing provisions, Catch-Up Contributions shall be treated as Elective
Deferrals under this Section 3.4 solely to the extent a Participant’s Elective
Deferrals (exclusive of Catch-Up Contributions) for a given Plan Year do not
equal or exceed five percent (5%) of the Participant’s Compensation during the
Plan Year and provided that any such inclusion of Catch-Up Contributions in
Elective Deferrals will not cause the amount of Elective Deferrals that are
recognized for purposes of the Safe Harbor Matching Contribution formula to
exceed five percent (5%) of the Participant’s Compensation during the Plan Year.
The Safe Harbor Matching Contribution made on behalf of each Participant shall
be adjusted as of the last day of a Plan Year to ensure that the actual Safe
Harbor Matching Contribution made equals the appropriate percentages set forth
in this Section 3.4(a), as determined on the Plan Year basis.


(b)
Effective with respect to each Plan Year in which the provisions of Section 3.4
are applicable, the Administrator shall provide Notice during the “Safe Harbor
Notice Period” (as hereinafter defined) to each Covered Employee who is eligible
to participate in the Plan during such Plan Year. Such Notice shall describe the
following:



(i)
The formula used to determine the Safe Harbor Matching Contribution to be made
on behalf of such Employee for such Plan Year;



(ii)
Any requirements that such Employee must satisfy to become entitled to receive
such contributions;


- -

--------------------------------------------------------------------------------






(iii)
The type and amount of Compensation that may be deferred under the Plan as
Elective Deferrals and Catch-Up Contributions;



(iv)
The procedures for making or changing an election to make Elective Deferrals and
Catch-Up Contributions, including the periods available for making or changing
such elections;



(v)
The withdrawal and vesting provisions applicable to contributions under the
Plan; and



(vi)
A means by which Covered Employees may easily obtain additional information
about the Plan.



For purposes hereof, the “Safe Harbor Notice Period” shall mean a period
beginning 90 days before the first day of the applicable Plan Year and ending 30
days before the first day of the applicable Plan Year; provided, however, with
respect to a Covered Employee who becomes eligible to participate in the Plan
during a given Plan Year in which the provisions of Section 3.4 are applicable,
the “Safe Harbor Notice Period” shall begin 90 days before the day such Employee
may first participate in the Plan and shall end on the day such Employee may
first participate in the Plan.


(c)
The Employer elects to treat the Plan as automatically satisfying the
nondiscrimination in amount of employer contribution requirements of Section
401(a)(4) of the Code. Notwithstanding any provision of this Section 3.4 to the
contrary, the Employer reserves the right to suspend future Safe Harbor Matching
Contributions at any time provided that the procedures for implementing such
suspension are consistent with Section 1.401(k)-3(g) of the Income Tax
Regulations.



3.5
Source of Employer Contributions



(a)
The Employer shall make all contributions to the Plan without regard to current
or accumulated net profits. Notwithstanding the foregoing, for purposes of
Sections 401(a)(27) and 401(k) of the Code, the Plan shall continue to be
considered a profit sharing plan. Effective January 1, 2007, this Plan is also
intended to be a qualified Roth contribution program under Section 402A of the
Code. All Employer contributions shall be made in cash and shall be conditioned
on the deductibility of the contribution.



(b)
Any provision of the Plan to the contrary notwithstanding, the total Employer
contribution made with respect to any Plan Year, when added to any other
contributions made by the Employer to a plan qualified under Section 401(a) of
the Code, shall not exceed such amount which is deductible for such Plan Year
pursuant to Sections 404(a)(3) or 404(a)(7) of the Code. In any event, all
contributions for a Plan Year shall be paid within the regular or extended time
for filing the Employer’s federal income tax return for the fiscal year which
includes the Plan Year end.




- -

--------------------------------------------------------------------------------




3.6
Investment of Employer Contributions



The Employer contributions made on behalf of a Participant shall be invested by
the Trustee in accordance with the Participant’s election under Sections 5.3(a)
and 5.4(a).


3.7
Recovery of Contributions



Except as provided in this Section 3.7, the assets of the Plan shall never inure
to the benefit of an Employer or Affiliate and shall be held for the exclusive
purpose of providing benefits under the Plan and defraying reasonable expenses
of the Plan. However, no provision of this Plan shall:


(a)
prohibit the return of a contribution to an Employer or a Participant within one
year after payment if such contribution was made by a mistake of fact; or



(b)
prohibit the return of a contribution that is determined to be nondeductible (to
the extent disallowed as a deduction);



provided, however, in the case of the return of a contribution which was made as
a result of a mistake of fact, the amount which shall be returned is the excess
of the amount contributed over the amount which would have been contributed had
the mistake of fact not occurred. Further, in the case of the return of a
contribution that is determined to be nondeductible, and in the case of a
contribution made as the result of a mistake of fact, earnings attributable to
the excess contribution may not be returned, but losses attributable thereto
must reduce the amount to be returned. Further, in both such cases, if the
withdrawal of the amount attributable to the mistaken or nondeductible
contribution would cause the balance of the account of any Participant to be
reduced to less than the balance which would have been in the account had the
mistaken or nondeductible amount not been contributed, then the amount to be
returned to the Employer will be limited so as to avoid such reduction.


3.8
Other Provisions Relating to Employer Contributions



(a)
Except as otherwise provided in accordance with procedures adopted by the
Administrator and communicated to applicable Participants, a Participant may as
of any time:



(i)
suspend the Elective Deferrals and/or Catch-Up Contributions being made on his
behalf;



(ii)
increase or decrease the rate of Elective Deferrals and/or Catch-Up
Contributions made on his behalf or have such contributions resumed after a
period of suspension;



(iii)
change the allocation of the Elective Deferrals made on his behalf from Tax
Deferred Contributions to Roth Elective Deferrals, or vice versa; or




- -

--------------------------------------------------------------------------------




(iv)
change the allocation of the Catch-Up Contributions made on his behalf from Tax
Deferred Catch-Up Contributions to Roth Catch-Up Contributions, or vice versa.



Such suspension or change in rate or allocation shall be effective as of the
first day of the pay period next following the date the Participant delivers
Notice of the same to the Administrator, provided such Notice is delivered to
the Administrator in such time as to allow the Administrator a reasonable period
within which to act on the election contained therein.


During any period of suspension, regardless of the length of its duration, the
Participant’s Account shall be maintained in accordance with the procedure set
forth in Article Five.


(b)
In the event Safe Harbor Matching Contributions have been made with respect to
Elective Deferrals that are subsequently determined to fail to meet the annual
dollar limitation specified in Section 3.2(a) (and if such Excess Deferrals are
distributed pursuant to Section 3.2(b)), such Safe Harbor Matching Contributions
(and any income or loss attributable thereto determined in accordance with
regulations) shall be forfeited and applied to reduce future Safe Harbor
Matching Contributions.



3.9
Roth In-Plan Conversions



Effective for Plan Years beginning on and after January 1, 2016, a Participant
may elect to have all or any portion of his Accounts under Sections 1.37(c),
(f), (g), (h) and, if the Participant has attained age 59-1/2, under Section
1.37(b), other than any portion of such Accounts that is part of an outstanding
loan, converted to a Roth account under Section 402A of the Code (such process
herein called a “Roth In-Plan Conversion”). Any Roth In-Plan Conversion shall be
effected within such time and in accordance with such procedures as are
designated by the Administrator and communicated to Participants and the
resulting Roth In-Plan Conversion Account shall be separately accounted for and
maintained as necessary for the proper reporting thereof. Any investment,
withdrawal, or distribution restrictions applicable to amounts that are to be
converted under this Section 3.9 shall continue to be subject to those same
restrictions after the conversion. If a Participant makes an election pursuant
to this Section 3.9, such election shall be irrevocably designated as being made
pursuant to, and intended to comply with, Section 402A of the Code, and the
value of Accounts converted in the Roth In-Plan Conversion shall be included in
the Participant’s gross income for the taxable year in which the conversion is
made.

- -

--------------------------------------------------------------------------------




ARTICLE FOUR


ROLLOVER CONTRIBUTIONS


4.1
Rollover Contributions



(a)
Under such rules and procedures as the Administrator may establish, any Covered
Employee may make a cash Rollover Contribution to this Plan of all or a portion
of the amount received by the Covered Employee in the form of an eligible
rollover distribution from an eligible retirement plan (as such terms are
defined in Section 6.4); provided, however, that the Plan shall not accept (i) a
rollover of after-tax employee contributions; (ii) a rollover from an individual
retirement account or annuity that is other than a conduit IRA, as determined by
the Administrator, or (iii) a rollover from such other source, and/or under such
circumstances, as the Administrator, in its discretion, shall determine to be
ineligible. Effective January 1, 2007, that portion of a Rollover Contribution
that is attributable to a designated Roth account under an eligible retirement
plan shall be accepted provided it meets the other requirements of this section
and is made as a direct rollover to a Roth Rollover Account hereunder. Such Roth
Rollover Contribution shall be subject to separate accounting, including
accounting for the amount of such contribution not includable in income. Any
portion of a Rollover Contribution that is not a Roth Rollover Contribution and
that is accepted by the Administrator shall be allocated to a Rollover Account
established on behalf of the Covered Employee. No Rollover Contribution may be
made to the Plan unless the Covered Employee had demonstrated to the
Administrator’s satisfaction that the contribution satisfies the conditions for
tax-free rollover treatment under the applicable provisions of the Code.



(b)
In the event the Administrator has reasonably concluded that an amount may be
accepted by the Plan as a Rollover Contribution under Section 4.1(a) but later
determines that all or a portion of such amount fails to satisfy the provisions
of Section 4.1(a), the Administrator shall cause such ineligible amount and
related investment earnings to be distributed to the Covered Employee (or, if
applicable, Beneficiary) as soon as administratively feasible.



4.2
Vesting of Rollover Contributions



Amounts contributed under Section 4.1 hereof shall at all times be 100% vested.

- -

--------------------------------------------------------------------------------




ARTICLE FIVE


PARTICIPANT ACCOUNTS AND VALUATION OF FUNDS


5.1
Establishment of Participant Accounts



(a)
There shall be established and maintained for each Participant a Total Account.
A Total Account may consist of the following accounts:



(i)
a Tax Deferred Account;


(ii)
a Safe Harbor Matching Account;


(iii)
an Employer Account;


(iv)
a Rollover Account;


(v)
a Tax Deferred Catch-Up Account;


(vi)
a Designated Roth Account;


(vii)
a Roth Catch-Up Account;


(viii)
a Roth Rollover Account; and



(ix)
for periods on and after January 1, 2016, one or more Roth In-Plan Conversion
Accounts



(b)
Within each of the accounts listed in Section 5.1(a) that are applicable to a
given Participant, separate records shall be kept of the portion, if any, of
each account invested in each investment fund or vehicle then offered under the
Plan. The Administrator may adopt rules, consistent with income tax regulations,
that designate certain accounts as constituting a separate contract for purposes
of Section 72 of the Code.



5.2
Valuation Date Adjustments



As of each Valuation Date, each Participant’s balance in his various accounts
shall be adjusted in accordance with the valuation procedure adopted by the
Administrator.


5.3
Investment Elections



(a)
When a Covered Employee submits his application to become a Participant, he
shall give Notice regarding the investment of contributions to be made on his
behalf under the Plan. Such Notice shall be provided to the Administrator or its
designee within such time and in accordance with such means as are designated by
the Administrator and communicated to Participants and Covered Employees.
Subject to such procedural rules as may be established by the Administrator from
time-to-time, such Notice shall specify, in 1%


- -

--------------------------------------------------------------------------------




increments from 0% to 100%, the percentage of each applicable contribution
source which is to be invested in each investment option then made available.


A Covered Employee who is enrolled automatically in the Plan pursuant to Section
2.1(b) and who does not give Notice to the Administrator or its designee
regarding the investment of the Tax Deferred Contributions and/or the Safe
Harbor Matching Contributions to be made on his behalf hereunder shall be deemed
to have chosen to invest such contributions in such default fund as is set forth
in the Trust Agreement or as otherwise determined by the Administrator.


A Participant may change the investment elections or default investment
elections made under this Section 5.3(a) at any time by giving Notice to the
Administrator or its designee within such time and in accordance with such means
as are designated by the Administrator and communicated to Participants and
Covered Employees. Such Notice of change shall be subject to the procedural
specifications set forth above (and, if applicable, subject to the limitations
set forth in Section 5.4) and, except as may otherwise be provided in the Trust
Agreement, shall be effective with respect to contributions received by the
Trustee (or otherwise deposited into the Trust Fund) as of the Valuation Date on
which the Notice is received or as of the next following Valuation Date, in
accordance with procedures established by the Administrator, and communicated to
Participants and Covered Employees.


A Covered Employee making a Rollover Contribution shall give Notice regarding
the investment of such contribution. Such Notice shall be delivered on or prior
to the date the Rollover Contribution is effective and shall specify, in 1%
increments from 0% to 100%, the percentage of the Rollover Contribution to be
invested in each investment option which is then made available for the
investment of Rollover Contributions. To the extent that the Covered Employee
does not give Notice to the Administrator or its designee regarding the
investment of the Rollover Contribution the Covered Employee shall be deemed to
have chosen to invest such contributions in such default fund as is set forth in
the Trust Agreement or as otherwise determined by the Administrator.


(b)
Each Participant and Beneficiary shall have the opportunity to change the manner
in which the Total Account maintained on his behalf under the Plan is invested.
Such opportunity shall be exercised by giving Notice to the Administrator or its
designee within such time and in accordance with such means as are designated by
the Administrator and communicated to Participants, Covered Employees and
affected Beneficiaries. Subject to such procedural rules as may be established
by the Administrator from time‑to‑time, such Notice shall specify, in a whole
dollar amount or in 1% increments from 0% to 100%, the dollar amount, or
percentage, of the Total Account maintained on behalf of the Participant or
Beneficiary which is to be invested in each investment option then made
available. Except as may otherwise be set forth in the Trust Agreement, such
Notice shall be effective as of the Valuation Date on which the Notice is
received by the Trustee or as of the next following Valuation Date, in
accordance with procedures established by the Administrator and communicated to
Participants, Covered Employees and affected Beneficiaries. Notwithstanding any


- -

--------------------------------------------------------------------------------




provision of this paragraph (b) to the contrary, (i) the election under this
Section 5.3(b) shall be subject to any contractual limitations imposed on the
direct transfer of assets between given investment funds or such other
reasonable limitation on exchanges as may be agreed to between the Administrator
and the person or entity designated by the Administrator to perform
administrative services on behalf of the Plan (ii) the election under this
Section 5.3(b) shall be subject to any regulatory restrictions on transfers, as
determined by the Administrator, in its discretion, (iii) prior to March 1, 2009
or such later date as the Administrator, in its discretion shall provide, in no
event shall any portion of the Total Account maintained on behalf of a
Participant or Beneficiary in the Erie Family Life Group Annuity Fund be
transferred to any other investment fund and (iv) in no event shall any portion
of the Total Account maintained on behalf of a Participant be transferred to the
Erie Indemnity Stock Fund.


(c)
Any investment elections or changes in elections under this Section 5.3 may be
limited or delayed by the Administrator or Trustee, if, in the judgment of such
party, giving immediate effect to such elections would adversely affect the
Total Account balances of a significant number of Participants.



(d)
In the event a Participant’s, Covered Employee’s or Beneficiary’s investment
election under the Plan is incomplete, the Participant, Covered Employee or
Beneficiary will be deemed to have chosen to invest in such default fund as is
set forth in the Trust Agreement or as otherwise determined by the
Administrator.



(e)
Any investment election or deemed investment election under the Plan shall
remain in effect until changed by an election under this Section.
Notwithstanding any provision of this Article Five to the contrary, the
Administrator, in its discretion, may offer such investment options to
Participants and Beneficiaries as it deems appropriate and may cease to offer
any such options as it deems appropriate. In the event the Administrator decides
to discontinue offering an investment option under the Plan, those Participants
on whose behalf Total Accounts are being maintained that are invested in the
discontinued investment option may be required, at the discretion of the
Administrator, to have affected amounts consolidated with (or “mapped” to) a
replacement investment option selected by the Administrator or may be provided
an opportunity to designate, from such selection of investment options as may be
offered by the Administrator, an investment option or options as a replacement
for the investment option being discontinued. Any such designation by a
Participant shall be made in accordance with paragraph (b) above. If a
Participant who is affected by the discontinuation of an investment option fails
to make any replacement designation offered in this paragraph (e), the
Participant’s interest in such discontinued fund, shall be consolidated with (or
“mapped” to) such replacement investment option selected by the Administrator,
in its discretion. Any changes under this paragraph (e) shall take effect as of
such times and under such rules as shall be established by the Administrator.


(f)
Each Participant, Covered Employee and Beneficiary is solely responsible for the
selection of his investment option. The Trustee, the Administrator, the
Employer, and the directors, officers, supervisors and other employees of the
Employer are not empowered


- -

--------------------------------------------------------------------------------




to advise a Participant, Covered Employee or Beneficiary as to the manner in
which any portion of his Total Account shall be invested. The fact that an
investment option is available under the Plan shall not be construed as a
recommendation for investment in that investment option.


(g)
The Plan is intended to constitute a plan described in Section 404(c) of ERISA
and Title 29 of the Code of Federal Regulations Section 2550.404c-1. As a
consequence, Plan fiduciaries shall be relieved of liability for any losses
resulting from any investment election by a Participant and/or Beneficiary to
the fullest extent permitted by law.



5.4
Erie Indemnity Stock Fund



The provisions of this Section shall become applicable to the extent to which
Participants’ and Beneficiaries’ Employer Accounts and/or Safe Harbor Matching
Accounts under the Plan are invested in the Erie Indemnity Stock Fund.


(a)
The Administrator shall make available under the Plan an investment fund which
shall consist exclusively of Erie Indemnity Stock; provided, however, that in
the discretion of the Trustee, within guidelines set by the Administrator, a
portion of such fund may be held in short-term interest-bearing investments or
cash pending purchase of Erie Indemnity Stock and to provide sufficient
liquidity for exchanges out of the fund, withdrawals and loans. Such investment
fund shall be referred to as the “Erie Indemnity Stock Fund.” Except as
otherwise provided in this Section 5.4, a Participant shall be permitted to
invest all or a portion of the Safe Harbor Matching Contributions, made on his
behalf in the Erie Indemnity Stock Fund in accordance with the provisions of
Section 5.3. A Participant shall not be permitted to invest any portion of the
Elective Deferrals or Catch-Up Contributions made on his behalf in the Erie
Indemnity Stock Fund nor shall any Participant or Covered Employee be permitted
to invest any portion of a Rollover Contribution in the Erie Indemnity Stock
Fund. No Participant, Covered Employee or Beneficiary may transfer any portion
of the Total Account maintained on his behalf to the Erie Indemnity Stock Fund.
For purposes of implementing Participant investment elections under Section 5.3,
or a Participant’s or Beneficiary’s distribution election under Section 6.3, the
Trustee may, in its discretion, purchase or sell Erie Indemnity Stock on the
open market or by privately-negotiated transaction; provided however, that any
such purchase or sale shall be made only in exchange for fair market value as
determined by the Trustee and, provided further that, no commission shall be
charged to or paid by the Plan with respect to any purchase or sale of Erie
Indemnity Stock between the Plan and a party in interest (as defined in Section
3(14) of ERISA). Any distributions, dividends or other income received by the
Trustee with respect to the Erie Indemnity Stock Fund shall be reinvested by the
Trustee in the Erie Indemnity Stock Fund.



(b)
The restrictions contained in this paragraph (b) shall apply to that portion of
the Employer Accounts and/or Safe Harbor Matching Accounts maintained on behalf
of Participants or Beneficiaries which are invested in the Erie Indemnity Stock
Fund and, if


- -

--------------------------------------------------------------------------------




and to the extent necessary, any election made by a Participant or Beneficiary
under the Plan shall be deemed modified to be consistent with this paragraph
(b).


Notwithstanding the provisions of Section 5.4 and Articles Seven and Fourteen:


(i)
No Participant or Beneficiary shall, on the basis of material nonpublic
information with respect to the Company or its affiliates, make an election
permitted by that Section or those Articles if (1) such election would result in
an exchange into or out of, loans from, withdrawals from, or an increase or
decrease in the amount of contributions to the Erie Indemnity Stock Fund, and
(2) the transaction resulting from such election is prohibited by Rule 10b‑5.


(ii)
    No officer shall make an election permitted by that Section or those
Articles if such election would result in a transaction involving the Erie
Indemnity Stock Fund which is not an exempt transaction pursuant to Rule 16b‑3.



For purposes of this paragraph (b), the terms “Rule 10b‑5” and “Rule 16b‑3”
shall mean the rules, as amended, having those designations promulgated by the
United States Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, and the terms “affiliate” and “officer” shall
have the meanings set forth in Rule 12b‑2 and Rule 16a‑1(f), respectively, both
as so promulgated and amended.


(c)
Notwithstanding anything in this Article Five to the contrary, Participants and
Beneficiaries shall have the right, and be notified of such right, to diversify
the portions of their Total Account which are invested in the Erie Indemnity
Stock Fund, as required under Section 401(a)(35) of the Code and Section 101(m)
of ERISA. Any limitations established by the Administrator related to
contributions and/or transfers into or out of the Erie Indemnity Stock Fund
shall comply with the divestiture requirements of Section 401(a)(35) of the Code
and related guidance.



5.5
Temporary Suspension of Certain Administrative Activities



In the event of a change in the investment options available under the Plan, a
change in vendors providing services to the Plan, or a change in the Plan’s
administrative procedures, the Administrator may establish procedures for
temporarily suspending certain activities under the Plan, as the Administrator
may determine are necessary or appropriate, in its discretion. Such temporary
suspension shall be conditioned upon any notification to Participants required
by law. The activities that may be suspended include, but are not limited to,
changes in Elective Deferrals, Rollover Contributions, investment elections or
transfers, distributions, in-service withdrawals and loans.

- -

--------------------------------------------------------------------------------




ARTICLE SIX


VESTING & DISTRIBUTIONS


6.1
Vesting



A Participant shall be fully vested in all contributions made and investment
earnings credited under the provisions of the Plan.


6.2
Distributions Upon Retirement or Other Termination of Employment



(a)
Subject to the provisions of paragraph (b) below, upon the termination of a
Participant’s employment with the Company and Affiliates for any reason, the
Participant (or, if the Participant is deceased, his Beneficiary) shall be paid
the entire vested Total Account maintained on behalf of the Participant as
provided in subparagraph (i), (ii) or (iii) below:



(i)
If the vested Total Account exceeds $3,500 as of the determination date chosen
by the Administrator or its designee, the Participant (or Beneficiary) may
elect, in such manner as provided by the Administrator or its designee, to
either take or commence an immediate distribution of such vested Total Account
in a form permitted under Section 6.3 or to defer receipt of the same until a
later date, but not beyond the end of the calendar year in which the Participant
attains age 70-1/2 and not beyond such other required commencement date under
Section 401(a)(9) of the Code. The failure of any terminated Participant (or
terminated Participant’s Beneficiary) to make an election with respect to a
vested Total Account in excess of the $3,500 threshold shall be deemed an
election by the Participant (or Beneficiary) to defer receipt of such vested
Total Account. A Participant or Beneficiary who elects (or is deemed to have
elected) to defer receipt of the vested Total Account may request a distribution
of the vested Total Account in a form permitted under Section 6.3 at a
subsequent date permitted under Section 401(a)(9) of the Code. Pending
distribution of his Total Account, such Participant or Beneficiary shall be
permitted to change the manner in which such Total Account is invested in
accordance with Section 5.3(b).


(ii)
If the vested Total Account does not exceed $3,500 as of the determination date
chosen by the Administrator or its designee, such vested Total Account shall be
paid in a lump sum to the Participant (or Beneficiary) on the conditions that
the Participant (or Beneficiary) is alive as of the applicable payment date and,
except as otherwise provided in this subparagraph (ii), that the Participant (or
Beneficiary) affirmatively elects payment in cash or as a direct rollover. If
the vested Total Account maintained on behalf of the Participant (or
Beneficiary) does not exceed $1,000 as of the applicable determination date and
the Participant (or Beneficiary) fails to make an affirmative election to
receive cash or make a direct rollover within 60 days of being apprised of his
distribution options, the Plan shall pay such vested Total Account to the
Participant (or Beneficiary) as a lump sum in cash.




- -

--------------------------------------------------------------------------------




(iii)
For purposes of this Section 6.2(a), the value of a vested Total Account shall
be determined with regard to that portion, if any, that is attributable to a
Rollover Contribution (and earnings allocated thereon).



(b)
The Administrator or its designee shall notify a Participant or Beneficiary of
his election right under Section 6.2(a) and, in the case of a Participant who
may defer payment of the vested portion of his Total Account in accordance with
Section 6.2(a), of his right to defer payment and, for Plan Years beginning
after December 31, 2006, a description of the consequences of a failure to defer
payment. Such notification shall be provided to the Participant or Beneficiary
not less than 30 days and not more than 90 days before payment is made;
provided, however, that a Participant or Beneficiary may affirmatively elect to
be paid the vested Total Account being maintained on his behalf within 30 days
after the Participant or Beneficiary received the notice described in this
Section 6.2(b).



(c)
A Participant who returns to employment with the Employer on a full or part-time
basis prior to distribution of his vested Total Account under paragraph (a)
shall be deemed to have cancelled his distribution election as of his date of
reemployment.



(d)
All payments made pursuant to this Article Six shall be based on the
Participant’s vested Total Account balance on the Valuation Date as of which
payment is made. Payment shall be made from the accounts comprising the
Participant’s (or Beneficiary’s) Total Account and from the investment funds in
which such Total Account is invested in such order of priority as the
Administrator, pursuant to a uniform and nondiscriminatory policy, shall direct.



6.3
Payment of Amounts Distributed



(a)
Distributions to a Participant or Beneficiary may be paid in the form of:



(i)
a lump sum;

    
(ii)
monthly, quarterly or annual installments that will provide a fixed amount per
pay period; or



(iii)
monthly, quarterly or annual installments that will provide substantially equal
payments over a fixed period that is not in excess of the lesser of fifteen (15)
years or the recipient’s life expectancy, as determined by the Administrator as
of the date the payments begin.



A Participant or Beneficiary who has elected payment in an installment form
under Section 6.3(a)(ii) or (iii) may elect, at some future date, to have the
balance of the vested Total Account maintained on his behalf paid in the form of
a lump sum. Except as provided in the preceding sentence, a Participant or
Beneficiary may not change his elected form of distribution following the date
Plan payments begin. A Participant who returns to employment with the Employer
on a full or part-time basis following commencement of an installment form of
distribution shall be deemed to have cancelled his distribution election

- -

--------------------------------------------------------------------------------




as of his date of reemployment. In no event may distributions from the Plan be
made in the form of an annuity.


(b)
A distributee who is receiving payment in the form of a lump sum shall elect to
have that portion of his Employer Account and Safe Harbor Matching Account which
is invested in the Erie Indemnity Stock Fund paid either (i) in whole units of
Erie Indemnity Stock (with fractional units being distributed in cash) or (ii)
in cash. The election of a Participant or Beneficiary under this Section 6.3(b)
shall be made in connection with the Participant’s or Beneficiary’s lumps sum
election under Section 6.2. In the event distribution is made in the form of
installments or is made in the form of a lump sum, but such lump sum is paid in
the absence of a Participant’s or Beneficiary’s distribution election, that
portion of an Employer Account and Safe Harbor Matching Account which is
invested in the Erie Indemnity Stock Fund at the time of distribution shall be
paid in cash.



(c)
Notwithstanding any inconsistent provision of the Plan, all distributions under
the Plan shall be made in accordance with Code Section 401(a)(9), including the
incidental death benefit requirement of Code Section 401(a)(9)(G), and Treasury
Regulations Sections 1.401(a)(9)-1 through 1.401(a)(9)-9. Specifically,
distribution of the Participant’s interest shall:



(i)     be completed no later than the required beginning date; or


(ii)
commence not later than the required beginning date with distribution to the
Participant made over the life of the Participant or joint lives of the
Participant and a designated Beneficiary or a period not longer than the life of
the Participant or joint lives of the Participant and a designated Beneficiary.



For purposes of this Section 6.3, “required beginning date” shall mean April 1
of the calendar year following the later of the calendar year in which the
Participant attains age 70½ or the calendar year in which the Participant
terminates employment or retires; provided, however, if the Participant is a
five-percent owner (as defined in Code Section 416), the required beginning date
shall be April 1 of the calendar year following the calendar year in which the
Participant attains age 70½, regardless of the date that the five-percent owner
terminates employment or retires.


Notwithstanding the foregoing, unless the Participant elects otherwise,
distribution of benefits under Section 6.2 will begin no later than the 60th day
after the latest of the close of the Plan Year in which:


(i)    the Participant attains age 65;
(ii)
occurs the fifth anniversary of the Plan Year in which the Participant commenced
participant in the Plan; or

(iii)
the Participant terminated employment with the Company and Affiliates.




- -

--------------------------------------------------------------------------------




(d)
In the event that a Participant dies prior to the date that distribution
commences:



(i)
any portion of the Participant’s interest that is not payable to a designated
Beneficiary shall be distributed not later than the end of the calendar year
which includes the fifth anniversary of the date of the Participant’s death; and



(ii)
any portion of the Participant’s interest that is payable to a designated
Beneficiary shall be distributed in accordance with subparagraph (i) above or
over the life of the designated Beneficiary (or over a period not extending
beyond the life expectancy of the Beneficiary), commencing not later than the
end of the calendar year following the calendar year of the Participant’s death
or, if the Beneficiary is the Participant’s surviving Spouse, commencing not
later than the last day of the later of the calendar year in which the
Participant would have attained age 70½, or the calendar year following the
calendar year which includes the date of the Participant’s death.


(e)
In the event a Participant dies after distribution of his interest has begun,
but prior to distribution of his entire interest, the remaining portion of such
interest shall be distributed, at the election of the Participant’s Beneficiary,
in a lump sum or in a method that is at least as rapid as the method being used
at the date of the Participant’s death.



(f)
Notwithstanding Sections 6.3(c), (d) or (e) of the Plan, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (i) equal to the 2009 RMDs or (ii) one or more payments
in a series of substantially equal distributions (that include the 2009 RMDs)
made at least annually and expected to last for the life (or life expectancy) of
the Participant, the joint lives (or life expectancy) of the Participant and the
Participant’s Beneficiary, or for a period of at least 10 years (“Extended 2009
RMDs”), will receive those distributions for 2009 unless the Participant or
Beneficiary chooses not to receive such distributions. Participants and
Beneficiaries described in the preceding sentence will be given the opportunity
to elect to stop receiving the distributions described in the preceding
sentence.



For purposes of Section 6.4 of the Plan, 2009 RMDs and Extended 2009 RMDs will
also be treated as eligible rollover distributions in 2009.


6.4
Direct Rollovers



(a)
A distributee may elect, subject to provisions adopted by the Administrator
which shall be consistent with income tax regulations, to have any portion of an
eligible rollover distribution paid directly to an eligible retirement plan
specified by the distributee in a direct rollover. The Administrator shall
notify a distributee of his right to elect a direct rollover; such notice shall
be furnished to the distributee between 30 days and 180 days prior to the date
as of which the distributee is to receive a distribution from the Plan,


- -

--------------------------------------------------------------------------------




provided that the distributee may affirmatively elect a distribution or direct
rollover to occur within 30 days after the furnishing of such notice.


(b)
Definitions.



(i)
Eligible Rollover Distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee other than (A) any distribution that is one of a series of
substantially equal periodic payments made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and his designated Beneficiary, or for a specified period of ten
(10) years or more; (B) any distribution to the extent such distribution is
required under Code Section 401(a)(9); and (C) any portion of a hardship
withdrawal. In addition, a portion of a distribution shall not fail to be an
eligible rollover distribution merely because the portion consists of after-tax
employee contributions which are not includible in gross income. However, such
portion may be paid only to an individual retirement account or annuity
described in Code Sections 408(a) or (b), respectively, or (for distributions on
and after January 1, 2008) to a Roth IRA described in Section 408A of the Code,
to a qualified trust defined in Section 401(a) of the Code, or to an annuity
contract described in Section 403(b) of the Code provided such account, annuity,
IRA, trust or annuity contract agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.



An eligible rollover distribution with respect to a distributee who is not the
Employee’s or former Employee’s Spouse must be made by a direct
trustee-to-trustee transfer.


(ii)
Eligible Retirement Plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity described in Code
Section 403(a), an annuity contract described in Code Section 403(b), an
eligible plan under Code Section 457(b) which is maintained by a state or a
political subdivision of a state, and which agrees to separately account for
amounts transferred, a qualified trust described in Code Section 401(a), and for
periods on and after January 1, 2008, a Roth IRA under Code Section 408A, that
accepts the distributee’s eligible rollover distribution. However, in the case
of an eligible rollover distribution: (A) that includes after-tax employee
contributions, an eligible retirement plan is an individual retirement account
or annuity described in Code Section 408(a) or (b), or a qualified defined
contribution plan described in Code Sections 401(a) or 403(a) that agrees to
separately account for such eligible rollover distributions, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible,
(B) that includes a Designated Roth Account, an eligible retirement plan is an
individual retirement plan described in Code Section 408A or a


- -

--------------------------------------------------------------------------------




qualified defined contribution plan described in Code Section 401(a) that agrees
to separately account for such eligible rollover distribution, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is part not so
includible, and (C) that is made on behalf of a distributee that is not the
Employee’s or former Employee’s Spouse, an eligible retirement plan shall mean
an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) established for
the purpose of receiving a distribution on behalf of a Beneficiary, which will
be treated as an inherited IRA pursuant to Code Section 402(c)(11).


(iii)
Distributee: A distributee includes an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving Spouse and the Employee’s or
former Employee’s Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), are
distributees with regard to the interest of the Spouse or former Spouse. With
respect to distributions made on or after July 1, 2007, a distributee shall also
include an Employee’s Beneficiary who is not the Employee’s Spouse.



(iv)
Direct Rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.


- -

--------------------------------------------------------------------------------




ARTICLE SEVEN


WITHDRAWALS AND LOANS


7.1
Withdrawals Generally



An Eligible Applicant may make written application to the Administrator for
withdrawal of a portion of his account balance without terminating his
employment, but only in such amounts and under such conditions as specified in
this Article Seven. All such applications for a withdrawal made by an Eligible
Applicant shall be approved or denied by the Administrator in accordance with a
uniform, non-discriminatory policy and such action by the Administrator shall be
final.


7.2
Hardship Withdrawal



Upon proper written application of an Eligible Applicant in such form as the
Administrator may specify, the Administrator may permit the Eligible Applicant
to withdraw in cash the portion of the balance of his Total Account representing
his Rollover Account (if applicable), his Roth Rollover Account (if applicable),
his Employer Account, his Roth In-Plan Conversion Account (to the extent not
otherwise restricted), and his Elective Deferrals and Catch‑Up Contributions
without earnings thereon, provided that the reason for such withdrawal is to
enable the Eligible Applicant to meet unusual or special situations in his
financial affairs resulting in immediate and heavy financial needs of the
Eligible Applicant and, provided further, that the Administrator must be
satisfied that any withdrawal hereunder is not in excess of the amount necessary
to meet the immediate and heavy financial need and that such need cannot be met
from other resources of the Eligible Applicant. The amount available for
withdrawal shall be based on the balances of the applicable accounts (and the
Elective Deferrals made) as of the Valuation Date on which payment is made.
Amounts required to meet the following items are deemed to be for immediate and
heavy financial needs:


(a)
payments necessary to prevent the eviction of the Eligible Applicant from, or
foreclosure of the mortgage on, his principal residence;



(b)
expenses for medical care described in Code Section 213(d) incurred by the
Eligible Applicant, his Spouse, his children, or his dependents as defined in
Code Section 152, or necessary for these persons to obtain medical care
described in Section 213(d) of the Code;



(c)
costs directly related to the purchase of an Eligible Applicant’s principal
residence;



(d)
payment of tuition, related educational fees and room and board expenses, for
the next 12 months of post-secondary education for the Eligible Applicant, his
Spouse, his children, or his dependents (as defined in Code Section 152 without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); or



- -

--------------------------------------------------------------------------------




(e)
payments for burial or funeral expenses for the Eligible Applicant’s deceased
parent, his Spouse, his children, or his dependents as defined in Code Section
152, without regard to Code Section 152(d)(1)(B) of the Code; or


(f)
expenses for the repair of damage to the Eligible Applicant’s principal
residence that would qualify for a casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).



7.3
Safe Harbor Distribution



A distribution shall be deemed necessary to satisfy an immediate and heavy
financial need of an Eligible Applicant if all of the following requirements are
satisfied:


(a)
the distribution is not in excess of the amount of the immediate and heavy
financial need of the Eligible Applicant including any amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from such distribution;



(b)
the Eligible Applicant has obtained all other forms of distribution and
nontaxable loans currently available from all plans maintained by an Employer;
and



(c)
the Eligible Applicant is suspended from making Elective Deferrals to the Plan
until the first day of the pay period occurring six full months after the
effective date of the withdrawal.



7.4
Hardship Withdrawal Priority



(a)
A hardship withdrawal pursuant to Section 7.2 shall be made from the Total
Account maintained on behalf of an Eligible Applicant in the order of priority
set forth in this Section 7.4. That portion of a Eligible Applicant’s Total
Account which is of a lower priority shall be withdrawn only after those
portions of the Total Account which are of higher priority have been completely
withdrawn:



(i)
Designated Roth Account (excluding earnings);


(ii)
Roth Catch-Up Account (excluding earnings);


(iii)
Roth Rollover Account;



(iv)
Roth In-Plan Conversion Account (to the extent not otherwise restricted)



(v)
Rollover Account;



(vi)
Employer Account;



(vii)
Tax-Deferred Account (excluding earnings); and




- -

--------------------------------------------------------------------------------




(viii)
Tax-Deferred Catch-Up Account (excluding earnings).



In no event shall a hardship withdrawal be taken from the Safe Harbor Matching
Account maintained on behalf of an Eligible Applicant.


(b)
Subsequent to the determination under paragraph (a), withdrawals shall be made
out of those investment options in which the applicable account is invested
according to the withdrawal hierarchy designated by the Administrator and
communicated to Participants.



7.5
Modifications to Hardship Withdrawal Standards



The Company shall have full discretionary authority to modify the provisions of
Sections 7.2, 7.3 and 7.4 provided that any modifications shall be evidenced by
a writing approved by the Plan Administrator, shall be consistently applied to
all pending and future applications as of the date of the modification and shall
not operate so as to reduce or eliminate any benefit protected under Section
411(d)(6) of the Code that has accrued as of the date of such modifications.


7.6
In-Service Withdrawals for Reasons Other than Hardship



Upon proper written application of an Eligible Applicant in such form as the
Administrator may specify, the Administrator shall permit the Eligible Applicant
to withdraw all or a portion of the Total Account maintained on his behalf as
provided in this Section 7.6.


(a)
Subject to the provisions of paragraphs (c) through (f) below, an Eligible
Applicant on whose behalf a Rollover Account or Roth Rollover Account is
maintained may elect to withdraw all or a portion of such accounts without
regard to whether the Eligible Applicant has attained a given age or completed a
given period of service with the Company or other Employer. For purposes of this
Section 7.6, the portion of a Roth In-Plan Conversion Account that is
attributable to a Rollover Contribution shall be considered a Rollover Account.



(b)
Subject to the provisions of paragraph (c) through (f) below, an Eligible
Applicant who has attained age 59-1/2 may elect to withdraw all or a portion of
the Total Account maintained on his behalf.



(c)
A withdrawal under this Section 7.6 shall be effective as of the date set forth
in the Eligible Applicant’s application for withdrawal, as approved by the Plan
Administrator. The Administrator shall endeavor to cause the payment of the
withdrawal to be made on, or as soon as practicable following, such effective
date.



(i)
The amount available for withdrawal will be based on the balance(s) of the
Eligible Applicant’s applicable accounts or sub-accounts on the Valuation Date
as of which the payment of the withdrawal is made.



(ii)
Withdrawals shall be made from the applicable accounts and sub-accounts
maintained under the Plan on behalf of the Eligible Applicant in such order as
the


- -

--------------------------------------------------------------------------------




Administrator, pursuant to a uniform and nondiscriminatory policy, shall direct
and communicate to Eligible Applicants.


(iii)
Withdrawals shall be made from the investment funds maintained under the Plan in
such order as the Administrator, pursuant to a uniform and nondiscriminatory
policy, shall direct and communicate to Eligible Applicants.



(iv)
Withdrawals may be paid in the form of a cash payment and/or as a direct
rollover at the election of the Eligible Applicant. However, to the extent all
or a portion of the applicable account(s) of an Eligible Applicant subject to
the withdrawal election are invested in the Erie Indemnity Stock Fund, the
Eligible Applicant may elect to receive the withdrawal either (A) in whole units
of Erie Indemnity Stock (with fractional units distributed in cash) or (B) in
cash.



(v)
The minimum amount of withdrawal under this Section 7.6 shall be the lesser of
(A) $500 and (B) the balance(s) of the applicable account(s) of the Eligible
Applicant from which a withdrawal is requested under paragraphs (a) and/or (b)
above.



(d)
Notice shall be provided to an Eligible Applicant in connection with any
withdrawal and such Notice shall be consistent with rules promulgated by the
Secretary of the Treasury or his delegate.



(e)
The Administrator, in its discretion, may provide that a reasonable
administrative fee be charged to an Eligible Applicant who elects a withdrawal
under this Section 7.6. Any such administrative fee shall be pursuant to a
uniform and nondiscriminatory policy that is communicated to Eligible
Applicants.



(f)
The Company shall have full discretionary authority to modify the provisions of
this Section 7.6 provided that any modification shall be evidenced by a writing
approved by the Administrator, shall be consistently applied to all pending and
future applications as of the date of the modification and shall not operate so
as to reduce or eliminate any benefit protected under Section 411(d)(6) of the
Code that has accrued as of the date of such modification.



7.7    Availability of Loans


Subject to the provisions of Sections 7.7, 7.8 and 7.9, an Eligible Applicant
may apply for a loan from the Plan. Any such application shall be approved or
denied by the Administrator in accordance with a uniform, non-discriminatory
policy and such action by the Administrator shall be final. All loans approved
shall be effective as of the “loan effective date” (as hereinafter defined)
provided the loan application was submitted to the Administrator within a
reasonable time (as determined by the Administrator) prior to the loan effective
date. All loans shall be made only in consideration of adequate security. For
purposes hereof the term “loan effective

- -

--------------------------------------------------------------------------------




date” shall mean the date, mutually agreed upon by the Participant and the
Administrator, on which the loan shall be considered effective.


The Administrator may establish rules governing the granting of loans, provided
(i) that such rules are not inconsistent with the provisions of Sections 7.7,
7.8 and 7.9, (ii) that any such rules adopted by the Administrator shall be
described in the documents supporting the loan transaction and (iii) that loans
are made available to all Eligible Applicants on a reasonably equivalent basis
and are not made available to Eligible Applicants who are Highly Compensated in
an amount greater than the amount made available to other Eligible Applicants.


7.8    Terms and Conditions of Participant Loans


(a)
Amount of Loan. At the time the loan is made, the principal amount of the loan,
when added to all other outstanding loans of the Participant from the Plan and
any other qualified plan of an Employer and Affiliates, shall not exceed the
lesser of:



(i)
$50,000, as reduced by the excess, if any, of the Eligible Applicant’s highest
outstanding loan balance from the Plan during the one-year period ending on the
day before the date such new loan is secured over the outstanding balance of
loans from the Plan on the date such loan is made; or



(ii)
one-half of the current value of the Total Account maintained on behalf of the
Eligible Applicant under the Plan.



The current value of a Total Account shall be determined as of the Valuation
Date on which the Eligible Applicant initiates the loan process by providing
Notice to the Administrator or its designee. No loan shall be made in an amount
less than $1,000. Any loan amount shall be made in accordance with Section 7.9.


(b)
Application for Loan. The Eligible Applicant must give the Administrator
adequate written notice, as determined by the Administrator, of the requested
amount and desired time for receiving a loan.



(c)
Length of Loan. The Eligible Applicant and the Administrator shall arrange for
the repayment of a Plan loan. The period of repayment shall not exceed five
years from the date the loan is made. All repayment schedules (whether by
payroll withholding or otherwise) shall commence as of the next administratively
feasible pay period following the disbursement of the loan and shall provide for
substantially level amortization of principal and interest. An Eligible
Applicant who is on a military leave of absence may elect to extend the term of
the loan by the length of such absence. In all other cases, an Eligible
Applicant who is on a leave of absence or who terminates employment with the
Company and Affiliates must make principal and interest payments in the amount
and on such dates as otherwise due. In the event such payments are not made the
maturity of the loan shall be accelerated and the outstanding principal amount
of the loan, together with all accrued interest, shall be deemed immediately due
and distributable at such date or dates as


- -

--------------------------------------------------------------------------------




the Administrator deems reasonable and as may be specified by applicable law and
regulation. Except as otherwise permitted in Income Tax Regulations, in no event
shall the date of deemed distribution extend beyond the end of the calendar
quarter next following the calendar quarter in which the payment was not made.


(d)
Prepayment. The Eligible Applicant shall be permitted to repay the loan in total
as of any date prior to maturity without penalty.



(e)
Note. The loan shall be evidenced by a promissory note executed by the Eligible
Applicant and delivered to the Administrator. The Eligible Applicant will agree
to execute any other documents (e.g., payroll withholding forms) that may be
necessary or appropriate to effect the loan.



(f)
Interest. All loans shall be considered investments of the Trust and interest
shall be charged on the loan at the rate set by the Administrator as of the loan
effective date. Such rate, applicable to loans effective in a given calendar
quarter, shall be the prime lending rate as determined by the Administrator as
of the last business day of the previous calendar quarter, plus 100 basis
points, provided that such interest rate may be limited in accordance with law
during a period of qualifying military service.



(g)
Security. Subject to the extent required under regulations promulgated by the
Secretary of Labor or his delegate, a Plan loan shall be secured by an
assignment of the Eligible Applicant’s right, title and interest in that portion
of his Total Account under the Plan as shall adequately secure the loan,
provided such security shall not exceed one-half of the current value of the
Eligible Applicant’s vested Total Account. The Administrator may also require
such additional collateral as may be deemed necessary to adequately secure
repayment of the loan.



(h)
Default. The Administrator shall take reasonable steps to secure repayment of
any loan granted hereunder in accordance with its terms; however, when the
Administrator declares a loan to an Eligible Applicant to be in default, the
outstanding balance of the loan, together with unpaid, accrued interest, shall
be deemed a lien against the Total Account maintained on behalf of the Eligible
Applicant. The Administrator shall take such reasonable steps as it shall deem
necessary or appropriate to eliminate the default before causing an offset
distribution to be made with respect to the Eligible Applicant for the purpose
of fully amortizing the loan outstanding; however, should the loan remain in
default after these administrative procedures are taken, the Administrator will
consider the entire amount of the loan outstanding (including all accrued
interest to date) as a distribution as of the first date, on or following the
administrative procedures, on which the Eligible Applicant has a distributable
event and will process the Total Account of the Eligible Applicant accordingly.



(j)
Other Terms and Conditions. The Administrator shall fix such other terms and
conditions of the loan as it deems necessary to comply with legal requirements,
to maintain the qualification of the Plan and Trust Fund under Code Section
401(a), to exempt the loan transaction from the prohibited transaction rules of
under Code Section 4975, or to prevent


- -

--------------------------------------------------------------------------------




the treatment of the loan for tax purposes as a distribution to the Eligible
Participant. The Administrator may fix other terms and conditions of the loan,
not inconsistent with the provisions of this Article Fourteen.


(k)
No Prohibited Transactions. No loan shall be made unless such loan is exempt
from the tax imposed on prohibited transactions by Code Section 4975 or would be
exempt from such tax (if the Eligible Participant were a disqualified person as
defined in Section 4975(e)(2) of the Code) by reason of Code Section 4975(d)(1).



7.9    Loan Accounts


A loan made by the Plan to a Eligible Applicant in accordance with Sections 7.7
and 7.8 shall be from the Total Account maintained on behalf of such Eligible
Applicant and from the investment funds in which such Total Account is invested
in such order of priority as the Administrator, pursuant to a uniform and
nondiscriminatory policy, shall direct. Payments of principal and interest on
loans shall be paid over to the Trustee as soon as possible after each payroll
deduction or other repayment and shall be credited to the Total Account of the
Eligible Applicant as of the date the repayments are received by the Trustee. An
Eligible Applicant’s loan repayments will be credited to such individual’s Total
Account in such manner as determined by the Administrator and communicated to
Eligible Applicants. The Administrator shall have the authority to establish
other reasonable rules, not inconsistent with the provisions of the Plan,
governing the establishment and maintenance of loan accounts.







- -

--------------------------------------------------------------------------------




ARTICLE EIGHT


THE TRUST FUND


8.1
Trust Agreement



The Company has entered into a Trust Agreement for the purpose of holding assets
of the Trust Fund. The Trust Agreement provides, among other things, that all
funds received by the Trustee thereunder shall be held, administered, invested
and distributed by the Trustee, and that no part of the corpus or income of the
Trust Fund held by the Trustee shall be used for, or diverted to, purposes other
than for the exclusive benefit of Participants or their Beneficiaries. The
Administrator may remove such Trustee or any successor Trustee, and any Trustee
or any successor Trustee may resign. Upon removal or resignation of a Trustee,
the Administrator shall appoint a successor Trustee.

The Administrator shall have authority to direct that there shall be more than
one Trustee under the Trust Agreement and to determine the portion of the assets
under the Trust Agreement to be held by each such Trustee. If such action is
taken, the Administrator shall designate the additional Trustee or Trustees, and
each Trustee shall hold and invest and keep records with respect to the portion
of such assets held by it.

8.2
Appointment of Independent Accountants



The Company may select a firm of independent public accountants to examine and
report on the financial position and the results of the operations of the Trust
Fund created under the Plan, at such times as it deems proper and/or necessary.


8.3
Appointment of Investment Manager



The Administrator may select an independent investment manager to invest the
portion of the Trust Fund in each of the various funds. Such investment manager
shall be either registered as an investment manager under the Investment
Adviser’s Act of 1940, a bank, a mutual fund or an insurance company, and as
required by the Administrator, shall acknowledge in writing that he is a
fiduciary with respect to the Plan.


8.4
Role of Administrator in Operation of the Trust Fund

The Administrator shall perform such duties relating to the operation of the
Trust Fund as it deems appropriate and shall perform the duties specified in
this Section 8.4.



The Administrator shall have the following responsibilities:


(a)
to appoint and remove Trustees;



(b)
to appoint investment and fund managers;



- -

--------------------------------------------------------------------------------




(c)
to allocate the duties and procedures for the Trustee and investment fund
managers;


(d)
to select investment funds or other investments to offer under the Plan;


(e)
to establish an investment philosophy and goals for each of the investment and
fund managers;


(f)
to monitor the Trustee with respect to servicing the Trust Fund in a fiduciary
capacity; and


(g)
to monitor the investment and fund managers including, without limitation, their
investment philosophies, goals, and rates of return.



The Administrator may, from time-to-time, designate another person to carry out
any of the Administrator’s responsibilities under this Section 8.4. The person
so designated will have full authority, or such limited authority as the
Administrator may specify, to take such actions as are necessary or appropriate
to carry out the duties delegated by the Administrator


8.5
Voting of Erie Indemnity Stock



(a)
Each Participant or Beneficiary who has an Employer Account or Safe Harbor
Matching Account maintained under the Plan on his behalf with an investment in
the Erie Indemnity Stock Fund shall have the powers and responsibilities set
forth in this Section 8.5.

(b)
Prior to each meeting of the Class A shareholders of the Company during which a
vote of Class A shares is to be taken, the Company shall cause to be sent to
each person described in Section 8.5(a), a copy of the proxy solicitation
material for such meeting, together with a form requesting confidential voting
instructions for the voting of Erie Indemnity Stock held in the Erie Indemnity
Stock Fund in proportion to the number of shares or units of the Erie Indemnity
Stock Fund held in such person’s Employer Account. Upon receipt of such a
person’s instructions, the Trustee shall then vote in person, or by proxy, such
Erie Indemnity Stock as so instructed.

(c)
Instructions received from the persons described in Section 8.5(a) by the
Trustee regarding the voting of Erie Indemnity Stock held in the Erie Indemnity
Stock Fund shall be held in strictest confidence and shall not be divulged to
any other person, including directors, officers or employees of the Company, or
any Affiliate, except as otherwise required by law.

(d)
Except as otherwise set forth in the Trust Agreement, the Trustee shall vote
Erie Indemnity Stock which represents those shares or units of the Erie
Indemnity Stock Fund for which the Trustee does not receive affirmative
direction from Participants and Beneficiaries in the same proportion as the
Trustee votes those shares of Erie Indemnity Stock held in the Erie Indemnity
Stock Fund for which it has received voting instructions.


- -

--------------------------------------------------------------------------------




ARTICLE NINE


ADMINISTRATION OF THE PLAN


9.1
The Administrator



The Plan shall be administered by a committee that shall act as Plan
Administrator. The initial members of the administrative committee have been
appointed by the Board. However, such initial members, and any subsequent
members of the administrative committee shall serve at the pleasure of the
Executive Council of the Company. Any individual who is a member of the
administrative committee may resign by delivering his written resignation to the
Executive Council of the Company. In the event of the death, resignation or
removal of a member of the administrative committee, such Executive Council
shall fill the vacancy. In making the appointment, the Executive Council shall
not be limited to any particular person or group, and nothing herein contained
shall be construed to prevent any Participant, director, officer, employee or
shareholder of the Employers from serving as a member of the administrative
committee. Members of the administrative committee will not be compensated from
the Trust Fund for services performed in such capacity, but the Company will
reimburse such individual for expenses reasonably incurred by them in such
capacity. The Administrator shall be the “named fiduciary” for purposes of
ERISA; provided, however, that Participants and Beneficiaries with Employer
Accounts under the Plan shall be considered “named fiduciaries” solely to the
extent of those fiduciary duties and responsibilities which are directly related
to the exercise of voting rights with respect to Plan interests invested in the
Erie Indemnity Stock Fund (and not to other aspects of Plan operation and/or
administration).
Appointment by the Executive Council of the Company shall be evidenced in
writing executed on behalf of the Executive Council. Copies of such writings
shall be delivered to the Trustee and to such other persons as may require such
notice.


9.2
Powers of Administrator



The Administrator will have full power to administer the Plan in all of its
details, subject, however, to the requirements of ERISA. This power shall
include having the sole and absolute discretion to interpret and apply the
provisions of the Plan, to determine the rights and status hereunder of any
individual, to decide disputes arising under the Plan, and to make any
determinations and findings of fact with respect to benefits payable hereunder
and the persons entitled thereto as may be required for any purpose under the
Plan. Without limiting the generality of the above, the Administrator is hereby
granted the following authority which it shall discharge in its sole and
absolute discretion in accordance with Plan provisions as interpreted by the
Administrator:
(a)
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan, including the modification of the
claims procedure under Article Ten in accordance with any regulations issued
under Section 503 of ERISA.

(b)
To interpret the Plan.


- -

--------------------------------------------------------------------------------




(c)
To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan, his period of participation and/or service under the
Plan, his date of birth, the value of the Total Account, or any part thereof,
maintained on behalf of the person and the rights of any person to receive a
distribution from the Plan and the amount of such distribution.



(d)
To determine the character and amount of Tax Deferred Contributions, Roth
Elective Deferrals, Tax Deferred Catch-Up Contributions, Roth Catch-Up
Contributions and Safe Harbor Matching Contributions to be made on behalf of any
Participant in accordance with the provisions of the Plan.

(e)
To identify the proper payee of any portion of a Total Account, to authorize the
payment of Plan benefits and to direct cessation of benefit payments.

(f)
To appoint, employ or engage such other agents, counsel, accountants,
consultants and actuaries as may be required to assist in administering the
Plan.

(g)
To establish procedures to determine whether a domestic relations order is a
qualified domestic relations order within the meaning of Section 414(p) of the
Code, to determine under such procedures whether a domestic relations order is a
qualified domestic relations order and whether a putative alternate payee
otherwise qualifies for benefits hereunder, to inform the parties to the order
as to the effect of the order, and to direct the Trustee to hold in escrow or
pay any amounts so directed to be held or paid by the order.

(h)
To obtain from the Employers, Employees, Participants, Spouses and Beneficiaries
such information as shall be necessary for the proper administration of the
Plan.

(i)
To perform all reporting and disclosure requirements imposed upon the Plan by
ERISA, the Code or any other lawful authority.

(j)
To ensure that procedures are established which are sufficient to safeguard the
confidentiality of information relating to the purchase, holding, and sale of
Erie Indemnity Stock held in the Erie Indemnity Stock Fund and the exercise of
shareholder rights with respect to Erie Indemnity Stock held in the Erie
Indemnity Stock Fund and to ensure such procedures are being followed.

(k)
To appoint and remove an independent fiduciary for the purpose of carrying out
activities relating to any situations which the Administrator determines
involves an unreasonable potential for undue Employer influence with regard to
the direct or indirect exercise of shareholder rights with respect to Erie
Indemnity Stock holdings in the Erie Indemnity Stock Fund.

(l)
To take such steps as it, in its discretion, considers necessary and/or
appropriate to remedy an inequity under the Plan that results from incorrect
information received or communicated or as the consequence of administrative
error including, but not limited to, recouping benefit overpayments.


- -

--------------------------------------------------------------------------------




(m)
To correct any defect, reconcile any inconsistency or supply any omission under
the Plan.

(n)
To delegate its powers and duties to others in accordance with Section 9.3.

(o)
To exercise such other authority and responsibility as is specifically assigned
to it under the terms of the Plan or the provisions of the Administrator’s
charter and to perform any other acts necessary to the performance of its powers
and duties.

(p)
To determine if and when Participants and Beneficiaries must be notified of any
temporary suspension, limitation or restriction of their ability to execute
various transactions under the Plan (including any notice required by Section
101(i) of ERISA) and to determine the content and method of distribution of any
such notification.

The Administrator at its discretion may either request the Company or direct the
Fund to pay for any or all services rendered by the Trustee, any investment
manager, and by persons appointed, employed or engaged under Section 9.2(f) or
under the terms of the Trust Agreement.
The Administrator’s interpretations, decisions, computations and determinations
under this Section 9.2 which are made in good faith will be final and conclusive
upon the Employers, all Participants and all other persons concerned. Any action
taken by the Administrator with respect to the rights or benefits of any person
under the Plan shall be revocable by the Administrator as to payments or
distributions not theretofore made, pursuant to such action, from the Trust
Fund; and appropriate adjustments may be made in future payments or
distributions to a Participant, Spouse or Beneficiary to offset any excess
payment or underpayment previously made to such Participant, Spouse or
Beneficiary from the Trust Fund. No ruling or decision of the Administrator in
any one case shall create a basis for a retroactive adjustment in any other case
prior to the date of a written filing of each specific claim.


9.3
Delegation of Duties



The Administrator may, from time to time, designate any person to carry out any
of the responsibilities of the Administrator. The person so designated will have
full authority, or such limited authority as the Administrator may specify, to
take such actions as are necessary or appropriate to carry out the duties
delegated by the Administrator.


9.4
Conclusiveness of Various Documents



The Administrator and the Company and its directors and officers will be
entitled to rely upon all tables, valuations, certificates and reports furnished
by any actuary, accountant, counsel or other expert appointed, employed or
engaged by the Administrator or the Company.


9.5
Actions to be Uniform



Any discretionary actions to be taken under the Plan by the Administrator will
be nondiscriminatory and uniform with respect to all persons similarly situated.



- -

--------------------------------------------------------------------------------




9.6
Liability and Indemnification



To the full extent allowed by law, the Administrator shall not incur any
liability to any Participant or Beneficiary, or to any other person, by reason
of any act or failure to act on the part of the Administrator if such act or
omission is not the result of the Administrator’s gross negligence, willful
misconduct or exercise of bad faith. To the full extent allowed by law, the
Company agrees to indemnify the Administrator against all liability and expenses
(including reasonable attorney’s fees and other reasonable expenses) occasioned
by any act or omission to act if such act or omission is not the result of the
Administrator’s gross negligence, willful misconduct or exercise of bad faith.
Neither this Section 9.6 nor any other provision of this Plan
shall be applied to invalidate, modify, or limit in any respect any contract,
agreement, or arrangement for indemnifying or insuring the Administrator
against, or otherwise limiting, such liability or expense, or for settlement of
such liability, to the extent such contract, agreement, or arrangement is not
precluded by the terms of Section 410 of ERISA.

- -

--------------------------------------------------------------------------------




ARTICLE TEN


CLAIMS PROCEDURE


10.1
Claims Review Procedure



The Administrator shall be responsible for the claims procedure under the Plan.
An application for a distribution, withdrawal or loan under the Plan shall be
considered a claim for purposes of this Article Ten.

10.2
Original Claim

In the event a claim of any Participant, Beneficiary, alternate payee, or other
person (hereinafter referred to in this Section as the “Claimant”) for a benefit
is partially or completely denied, the Administrator shall give, within ninety
(90) days after receipt of the claim (or if special circumstances, made known to
the Claimant, require an extension of time for processing the claim, within one
hundred eighty (180) days after receipt of the claim), written notice of such
denial to the Claimant. Such notice shall set forth, in a manner calculated to
be understood by the Claimant, the specific reason or reasons for the denial
(with reference to pertinent Plan provisions upon which the denial is based); an
explanation of additional material or information, if any, necessary for the
Claimant to perfect the claim; a statement of why the material or information is
necessary; a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA; and an explanation of the Plan’s claims review
procedure, including the time limits applicable to such procedure

10.3
Review of Denied Claim

A Claimant whose claim is partially or completely denied shall have the right to
request a full and fair review of the denial by a written request delivered to
the Administrator within sixty (60) days of receipt of the written notice of
claim denial, or within such longer time as the Administrator, under uniform
rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.
The Administrator, within sixty (60) days after the request for review, or in
special circumstances, such as where the Administrator in its sole discretion
holds a hearing, within one hundred twenty (120) days of the request for review,
will submit its decision in writing. Such decision shall take into account all
comments, documents, records and other information properly submitted by the
Claimant, whether or not such information was considered in the original claim
determination. The decision on review will be binding on all parties, will be
written in a manner calculated to be understood by the Claimant, will contain
specific reasons for the decision and specific references to the pertinent Plan
provisions upon which the decision is based, will indicate that the Claimant may
review, upon request and free of charge, all documents, records or other
information relevant to the claim and will contain a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA.

- -

--------------------------------------------------------------------------------




If a Claimant fails to file a claim or request for review in the manner and in
accordance with the time limitations specified herein, such claim or request for
review shall be waived, and the Claimant shall thereafter be barred from again
asserting such claim.
10.4
Determination by the Administrator Conclusive

The Administrator’s determination of factual matters relating to Participants,
Beneficiaries and alternate payees shall be conclusive. The Administrator and
the Company and its respective officers and directors shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any
accountant for the Plan, the Trustee or any investment managers and upon
opinions given by any legal counsel for the Plan insofar as such reliance is
consistent with ERISA. The Trustee and other service providers may act and rely
upon all information reported to them by the Administrator and/or the Company
and need not inquire into the accuracy thereof nor shall be charged with any
notice to the contrary.

10.5
Exhaustion of Administrative Remedies.

The exhaustion of the claims review procedure is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:

(a)
No claimant shall be permitted to commence any civil action to recover Plan
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claims review procedure set forth herein has been exhausted
in its entirety; and

(b)
In any such civil action all explicit and all implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

10.6
Deadline to File Civil Action.

No civil action to recover Plan benefits or to enforce or clarify rights under
the Plan under Section 502 or Section 510 of ERISA or under any other provision
of law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the civil action is commenced in the proper forum
before the earlier of:

(a)
Thirty months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based; or

(b)
Eighteen months after the claimant has exhausted the claims review procedure.




- -

--------------------------------------------------------------------------------




ARTICLE ELEVEN


MISCELLANEOUS


11.1
Non-Alienation of Benefits



(a)
Except as provided in Section 11.1(b) or 11.1(c), no benefit payable under the
Plan shall be subject in any manner to anticipation, sale, transfer, assignment,
pledge, encumbrance, security interest or charge, and any action by way of
anticipating, alienating, selling, transferring, assigning, pledging,
encumbering, charging or granting a security interest in the same shall be void
and of no effect; nor shall any such benefit be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefit.



(b)
Section 11.1(a) shall not apply to the creation, assignment, or recognition of a
right to any benefit payable pursuant to a Qualified Domestic Relations Order.
The Administrator shall establish reasonable procedures to determine the status
of domestic relations orders and to administer distributions under such orders
which are deemed to be Qualified Domestic Relations Orders. Such procedures
shall be in writing and shall comply with the provisions of Section 414(p) of
the Code. To the extent that, because of a Qualified Domestic Relations Order,
more than one individual is to be treated as a surviving Spouse, the total
amount payable from the Plan as a result of the death of a Participant shall not
exceed the amount that would be payable from the Plan if there were only one
surviving Spouse.



(c)
Notwithstanding the provisions of Section 11.1(a), the Plan may offset any
portion of the Total Account maintained on behalf of a Participant or
Beneficiary against a claim of the Plan arising:



(i)
as a result of the Participant’s or Beneficiary’s conviction of a crime
involving the Plan; or



(ii)
with regard to the Participant’s or Beneficiary’s violation of ERISA’s fiduciary
provisions upon:



(A)
the entry of any civil judgment, consent order, or decree against the
Participant or Beneficiary; or



(B)
the execution of any settlement agreement between the Participant and the
Department of Labor or Pension Benefit Guaranty Corporation.



The provisions of this Section 11.1(c) shall apply only to orders, judgments,
decrees and settlements issued or entered into which expressly provide for such
offset.





- -

--------------------------------------------------------------------------------






11.2
Risk to Participants and Source of Payments



Each Participant assumes all risk in connection with any decrease in the value
of any investment fund in the Trust Fund, and the Trust Fund shall be the sole
source of any payments to be made to Participants or their Beneficiaries as a
result of any right specifically granted under the terms of the Plan.


11.3
Expenses



Subject to any restriction applicable under Section 5.4(a), brokerage fees,
transfer taxes and other expenses incurred by the Trustee in connection with the
purchase or sale of securities may be added to the cost of such securities or
deducted from the proceeds thereof, as the case may be. Earnings credited to
accounts invested in mutual funds shall be net of direct fund management
expenses. Refunds of fund management expenses shall be allocated to Participant
and Beneficiary accounts as earnings in such manner as provided by the
Administrator. Pursuant to a uniform and nondiscriminatory policy adopted by the
Administrator in its discretion and communicated to eligible Participants and
Beneficiaries, fees and other expenses associated with specific voluntary Plan
transactions may be assessed directly against the Total Account maintained on
behalf of the Participant or Beneficiary participating in such transaction.


All other costs and expenses incurred in administering the Plan shall be paid by
the Company or an Employer, unless the Administrator authorizes the payment of
such expenses from the Trust Fund.


11.4
Rights of Participants



No Participant or Beneficiary shall have any right or interest under the Plan
unless and until he becomes entitled thereto as provided in the Plan. The
adoption and maintenance of the Plan shall not be deemed to constitute a
contract between an Employer and any Employee or Participant. Inclusion in the
Plan will not affect an Employer’s right to discharge or otherwise discipline
Employees and membership in the Plan will not give any Employee the right to be
retained in the service of an Employer nor any right or claim to a benefit
unless such right is specifically granted under the terms of the Plan.


The Plan shall be binding on all Participants and their Spouses and
Beneficiaries and upon heirs, executors, administrators, successors, and assigns
of all persons having an interest herein. The provisions of the Plan in no event
shall be considered as giving any such person any legal or equitable right
against the Company, an Employer or an Affiliate, any of its officers,
employees, directors, or shareholders, or against the Trustee, except such
rights as are specifically provided for in the Plan or created in accordance
with the terms of the Plan.


11.5
Statement of Accounts




- -

--------------------------------------------------------------------------------




As soon as practicable after the last day of March, June, September and
December, or such other time or times as the Administrator shall designate, the
Administrator shall cause to be sent to each current or former Participant a
written statement of his account.


11.6
Designation of Beneficiary



(a)
Each Participant shall give Notice regarding the designation of a Beneficiary or
Beneficiaries who shall receive payment of the Participant’s interest under the
Plan in the event of his death. Such Notice shall be provided to the
Administrator or its designee within such time and in accordance with such means
as are designated by the Administrator and communicated to Participants. If the
Participant is married, the Participant’s Beneficiary must be his Spouse (in
accordance with Code Section 401(a)(11)(B)(iii)) unless Spousal Consent
requirements are satisfied. In the event a Participant dies and there is no
properly designated Beneficiary then living, the interest of the Participant
under the Plan shall be paid in a lump sum to his surviving Spouse, or, if there
is no surviving Spouse, to his estate or other successor, all as the
Administrator may determine.



(b)
A Beneficiary entitled to a payment of all or a portion of a Participant’s Total
Account due to the death of the Participant may disclaim his interest therein
subject to the following requirements. To be eligible to disclaim, a Beneficiary
must be a natural person, must not have received a distribution of all or any
portion of said Total Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest is disclaimed or shall
specify what portion thereof is disclaimed. To be effective, an original
executed copy of the disclaimer must be both executed and actually delivered to
the Administrator after the date of the Participant’s death but not later than
one hundred eighty (180) days after the date of the Participant’s death. A
disclaimer shall be irrevocable when delivered to the Administrator. A
disclaimer shall be considered to be delivered to the Administrator only when
actually received by the Administrator. The Administrator shall be the sole
judge of the content, interpretation and validity of a purported disclaimer.
Upon the filing of a valid disclaimer, the Beneficiary shall be considered not
to have survived the Participant as to the interest disclaimed. A disclaimer by
a Beneficiary shall not be considered to be a transfer of an interest or an
assignment or alienation of benefits in violation of Section 11.1 hereof. No
other form of attempted disclaimer shall be recognized by the Administrator.



11.7
Payment to Incompetents



If any person entitled to receive any benefits hereunder is a minor, or is in
the judgment of the Administrator, legally, physically, or mentally incapable of
personally receiving and receipting for any distribution, the Administrator may
instruct the Trustee to make distribution to such other person, persons or
institutions who, in the judgment of the Administrator, are then maintaining or

- -

--------------------------------------------------------------------------------




have custody of such distributee. As a condition to the issuance of such
instruction for the distribution to such other person or institution, the
Administrator may require such person or institution to exhibit or to secure an
order, decree or judgment of a court of competent jurisdiction with respect to
the incapacity of the person who would otherwise be entitled to receive the
benefits.


11.8
Authority to Determine Payee



The determination of the Administrator as to the identity of the proper payee of
any benefit under the Plan and the amount of such benefit properly payable shall
be conclusive, and payment in accordance with such determination shall
constitute a complete discharge of all obligations on account of such benefit.

11.9
Severability



If any provision of this Plan is held to be invalid or unenforceable, such
determination shall not affect the other provisions of this Plan. In such event,
this Plan shall be construed and enforced as if such provision had not been
included herein.


11.10
Employer Records



The records of a Participant’s Employer shall be presumed to be conclusive of
the facts concerning his employment or non-employment, periods of service and
Compensation unless shown beyond a reasonable doubt to be incorrect.


11.11
Limitation on Contributions



(a)
In no event shall the total annual additions on behalf of a Participant under
this Plan and under any other defined contribution plan or plans maintained by
the Employer with respect to any limitation year exceed the lesser of $40,000
(or such dollar figure, as increased in accordance with Section 415(d) of the
Code for years up to and including the given limitation year) or 100% of the
Test Compensation, paid to the Participant by an Employer within such limitation
year. All amounts contributed to any defined contribution plan maintained by an
Employer or an Affiliate (taking into account Section 415(h) of the Code) other
than any rollover contribution and any salary reduction contribution to a
simplified employee pension shall be aggregated with contributions made by an
Employer under this Plan in computing any Employee’s total annual additions
limitation. For purposes hereof, the limitation year shall be the calendar year.



For purposes of this section, “total annual additions” for any limitation year
shall mean the sum of the following:


(i)
Employer contributions under this Plan and under any other defined contribution
plan maintained by an Employer or Affiliate;




- -

--------------------------------------------------------------------------------




(ii)
Reallocated forfeitures under any defined contribution plan maintained by an
Employer or Affiliate;



(iii)
After-tax contributions under any other defined contribution plan maintained by
an Employer or Affiliate; and



(iv)
Amounts allocated to an individual medical account, as defined in
Section 415(1)(2) of the Code, as part of a pension or annuity plan and amounts
derived from contributions paid or accrued which are attributable to
post-retirement medical benefits described in Section 419A(d) of the Code, under
a welfare benefit fund (as defined in Section 419(e) of the Code) maintained by
an Employer or Affiliate.



Catch-Up Contributions under Section 3.3, make-up contributions on account of
qualified military service under Section 414(u) of the Code and loan repayments
under Section 7.8 shall not be recognized as annual additions for purposes of
this section.


(b)
In the event that a Participant’s total annual additions for any limitation year
exceed the limitations of Section 11.11(a) because of a reasonable error in
estimating the Participant’s Compensation, a reasonable error in determining the
amount of Elective Deferrals that a Participant may make within the limitations
of paragraph (a) above or due to such other facts and circumstances as the
Commissioner of Internal Revenue finds justifiable, the excess amount shall be
eliminated and/or the error corrected in a manner prescribed under the IRS
Employee Plans Compliance Resolution System.



(c)
Notwithstanding anything herein to the contrary, in no event shall Test
Compensation, for purposes of this Section 11.11, include severance pay.
However, the following types of remuneration, if includible for purposes of Test
Compensation as described in paragraph (a) above, shall be taken into account
only if paid by the later of the date that is 2-1/2 months after the date of
severance from employment with an Employer or the end of the limitation year
that includes the date of severance from employment with the Employer, if the
amounts would have been included in compensation had they been paid before the
severance from employment date:



(i)
The payment for services rendered during the Participant’s regular working
hours, or for services outside of the Participant’s regular working hours such
as overtime or shift differential, commissions, bonuses or other similar
payments that would have been paid had the Participant not incurred a severance
from employment.



(ii)
Payments of unused accrued bona fide sick, vacation or other leave provided the
Participant would have been able to use the leave if employment had continued,
or payments from a nonqualified unfunded deferred compensation plan, provided
the payment would have been paid had the Participant not incurred a severance
from employment and such payment would have been includible in gross income had
such payment been made.




- -

--------------------------------------------------------------------------------




(iii)
If the Employer continues to provide remuneration to a Participant due to the
Participant’s disability or to a Participant who is not performing services
because of qualified military service, as defined in Code Section 414(u), in an
amount that is not in excess of that which would have been payable to the
Participant as compensation had the Participant not entered qualified military
service, such amounts will be included in Test Compensation for purposes of this
Section.



(d)
The sole purpose of this Section is to comply with the formal requirements of
Section 415(c) of the Code and the terms of this Section shall be interpreted,
applied and if and to the extent necessary, shall be deemed modified so as to
satisfy solely the minimum requirements of Section 415(c) of the Code and the
regulations promulgated with respect thereto.    



11.12
IRC 414(u) Compliance Provision



Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service (as
hereinafter defined) shall be provided in accordance with Section 414(u) of the
Code.


(a)
As provided by Section 414(u) of the Code, “qualified military service” means
service in the uniformed services (as defined in Chapter 43 of Title 38, United
States Code) by an individual if he is qualified under such chapter to
reemployment rights with the Company or an Affiliate following such military
service.



(b)
“USERRA” means the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended.



(c)
If an individual returns to employment with the Company or an Affiliate
following a period of qualified military service under circumstances such that
he has reemployment rights under USERRA, and the individual reports for said
reemployment within the time frame required by USERRA, the following provisions
apply:



(i)
The Employee may elect to have “make up” Elective Deferrals made on his behalf
following his period of qualified military service to the extent he could have
made Elective Deferrals had he remained a Covered Employee under the Plan during
his qualified military service. To the extent such “make up” Elective Deferrals
are made by the Employee within such period as provided by law, such
contributions shall be matched under this Plan according to the same conditions
and at the same rate as the Elective Deferrals would have been matched had they
actually been made during the period of qualified military service.

 
(ii)
The period of qualified military service shall be recognized for purposes of
determining Years of Eligibility Service under the Plan to the same extent it
would have been had the Employee remained continuously employed with the Company


- -

--------------------------------------------------------------------------------




or an Affiliate rather than leaving active employment to go into qualified
military service.


(iii)
Compensation and Test Compensation shall be determined for the individual during
the period of qualified military service. The amount of Compensation and Test
Compensation shall be determined by the Company consistent with the requirements
of the USERRA, and shall reflect the Company’s best estimate of the earnings the
individual would have received but for the qualified military service.



(iv)
Notwithstanding the foregoing, investment earnings or losses applicable to any
contributions hereunder shall be credited only with respect to periods following
the actual deposit of such contributions.



(d)
The Plan shall comply with the provisions of the Heroes Earnings Assistance and
Relief Tax Act of 2008 (the “HEART Act”), which amended certain provisions of
USERRA.



(i)
If a Participant dies while performing qualified military service and such death
occurs on or after January 1, 2007, the Participant’s Beneficiary shall receive
the same benefits under the Plan as if the Participant had returned to
employment as a Covered Employee immediately prior to his death and then
terminated employment on account of his death.



(ii)
A Participant performing qualified military service on or after March 1, 2009
for a period of at least 30 days and who has not incurred a severance from
employment may elect to withdraw in cash all or a portion of his Tax Deferred
Account. Such a Participant shall be suspended from making Elective Deferrals to
the Plan until the first day of the pay period occurring six full months after
the effective date of the withdrawal.



(iii)
Effective March 1, 2011, a Participant who is called to qualified military
service for a period in excess of 179 days, or for an indefinite period, and who
has not incurred a severance from employment, may elect to withdraw in cash all
or a portion of his Tax Deferred Account.



(iv)
A withdrawal under this Section 11.12(d) must be effective during a
Participant’s period of qualified military service and before the Participant
has otherwise incurred a severance from employment with the Employer and
Affiliates.



(v)
The provisions of Sections 7.6(c) through 7.6(f) shall apply to the withdrawals
under this Section 11.12(d), substituting “Participant” for “Eligible Applicant”
thereunder.



(e)
The foregoing provisions are intended to provide the benefits required by USERRA
and the HEART Act, and are not intended to provide any other benefits. This
Section shall be construed consistent with said intent.


- -

--------------------------------------------------------------------------------






11.13
Governing Law



Except as provided under federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.
ARTICLE TWELVE


AMENDMENT, TERMINATION OR MERGER OF THE PLAN


12.1
Right to Amend

The Company reserves the right at any time or times to modify or amend the Plan;
provided, however, that no such modification or amendment shall be made which
would:


(a)
increase the duties or liabilities of the Trustee without its written consent;
or



(b)
impermissibly divest a Participant of any portion of his Total Account hereunder
that has accrued to him prior to the effective date of such amendment; or



(c)
cause or permit any portion of the Trust Fund to be converted to or become the
property of the Company; or



(d)
cause any portion of the Trust Fund to be used for purposes other than the
exclusive benefit of the Participants or their Beneficiaries;



unless such modification or amendment is necessary or appropriate to enable the
Plan or Trust Fund to qualify under Section 401 of the Code, as amended from
time to time, or to retain for the Plan or Trust Fund such qualified status.


Any such modification or amendment to this Plan shall be evidenced by a written
instrument adopted by the Board; provided, however, that the Administrator may
adopt such amendments as shall fall within the limited amendment authority
contained in the Administrator’s charter. Any such written instrument shall
recite at which time the amendments contained therein shall become effective.


Promptly after an amendment to this Plan shall have become effective, the
Company, or Administrator, as the case may be, shall cause a copy of such
amendment to be filed with the Administrator and with the Trustee. The
Administrator shall take such steps as it may deem appropriate and reasonable to
communicate the amendment to Participants.


12.2
Right to Terminate



(a)
Although it is the expectation of the Company that it will continue the Plan as
a permanent retirement program for the benefit of the Employees eligible
hereunder, the Company reserves the right at any time, by action of its Board,
at its sole discretion, to terminate the


- -

--------------------------------------------------------------------------------




Plan in whole or in part. There shall be no liability or obligation on the part
of an Employer to make any further contributions to the Trust Fund in the event
of the termination of the Plan.


(b)
Notwithstanding anything to the contrary contained herein, Trustee’s fees and
other expenses incident to the operation and management of the Plan incurred
after the termination of the Plan may, at the discretion of the Company, be paid
from assets of the Trust Fund that are not part of any Participant’s Total
Account.



(c)
In the event of the termination of the Plan in whole or in part or in the event
of the complete discontinuance of Employer contributions under the Plan, each
affected Participant’s interest in the Trust Fund shall become 100% vested and
shall be nonforfeitable.



12.3
Merger, Transfer of Assets or Liabilities



The Company may merge or consolidate the Plan with, transfer assets and
liabilities of the Plan to, or receive a transfer of assets and liabilities
from, any other plan without the consent of any other Employer or other person,
if such transfer is effected in accordance with applicable law and if such other
plan meets the requirements of Code Sections 401(a) and 501(a), permits such
transfer or the receipt of such transfer and, with respect to liabilities to be
transferred from this Plan to such other plan, satisfies the requirements of
Code Sections 411(d)(6). This Plan may not be merged or consolidated with any
other plan, nor may any assets or liabilities of this Plan be transferred to any
other plan, unless the terms of the merger, consolidation or transfer are such
that each Participant in the Plan would, if the Plan were terminated immediately
after such merger, consolidation or transfer, receive a benefit equal to or
greater than the benefit he would have been entitled to receive if this Plan had
terminated immediately prior to the merger, consolidation or transfer.

- -

--------------------------------------------------------------------------------




ARTICLE THIRTEEN


TOP HEAVY PROVISIONS


13.1
Top Heavy Provisions Inapplicable

The Plan is a cash or deferred arrangement described in Section 416(g)(4)(H) of
the Code and, as a result, is deemed to not be a top heavy plan.





- -

--------------------------------------------------------------------------------




Executed at Erie, Pennsylvania, this 18th day of December, 2015.






ERIE INDEMNITY COMPANY






By: /s/ Sean J. McLaughlin    
Title: EVP, Secretary and General Counsel


    




ATTEST:






/s/ Patrick Simpson            
Counsel II

- -